       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 1 of 68



 1   Michael J. Reiser (133621)
        michael@reiserlaw.com
 2   Matthew Reiser (315301)
        matthew@reiserlaw.com
 3   Isabella Martinez (315299)
        isabella@reiserlaw.com
 4   REISER LAW, p.c.
     1475 N. Broadway, Suite 300
 5   Walnut Creek, California 94596
     Telephone: (925) 256-0400
 6   Facsimile: (415) 510-2544
 7   Tyler Meade (160838)
        tyler@meadefirm.com
 8   Samuel Ferguson (270957)
        sam@meadefirm.com
 9   Seena Forouzan (317777)
        seena@meadefirm.com
10   THE MEADE FIRM p.c.
     12 Funston Ave., Suite A
11   San Francisco, California 94129
     Telephone: (415) 724-9600
12   Facsimile: (925) 476-0304
13   Attorneys for Plaintiffs
14   (Additional Counsel on Signature Block)
15                                UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17
      Atkins Investment Partnership; Edward          Case No.
18    Atkins, trustee of the Edward M. Atkins
19    Trust; Vernon James Armour, trustee of         COMPLAINT FOR DAMAGES
      the Vernon James Armour, Trust dated
20    04/04/1988 and the Vernon James                DEMAND FOR JURY TRIAL
      Armour Trust dated 08/14/2018; Ronald
21    Berman, trustee of the Ronald Berman
      Revocable Trust; Elizabeth Blinderman;
22
      Paul Blinderman, trustee of the Paul
23    Blinderman Revocable Trust; Joseph M.
      Boniecki; Patricia Booth, trustee of the
24    Patricia Booth Revocable Trust and the
      Laurence O. Booth Irrevocable Family
25    Trust of 2012; Anne Burke; John Burke;
      Christopher John Burke; Francis
26
      Campise; Joseph Campolo, Jr.
27    individually and as trustee of the Joseph
      P Campolo Jr. Revocable Trust; Joseph
28    S. Chasen; Mari Christopherson, trustee
                                                     -1-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 2 of 68



     of the Mari Louisa Christopherson Trust;
 1   Amy Chuckrow and Jonathan Stulgis,
 2   trustees of the Trust Under the Will of
     Robert Chuckrow Deceased; Sherwood
 3   Guernsey, trustee of the Carol C.
     Guernsey Irrevocable Trust; Phillip
 4   Crump; David Decker, Sr. individually
     and as trustee for the Mary Louise
 5
     Decker Family GST Trust; David
 6   Decker, Jr., trustee of the 2017 Decker
     Family Irrevocable Gift Trust; 2012
 7   DPDS Fund L.P.; Barbara Drumm;
     Dusty47 LLC; Four J Family LLC;
 8   Jeffrey Goldberg, trustee of the Jeffrey
     M. Goldberg Trust u/a dtd 08/01/1995;
 9
     Harmony Investments LLC; Charles
10   Harrold, III; Margaux Marbury Harrold;
     Stephanie Harrold, trustee of the
11   Stephanie A. Harrold Revocable Trust;
     Nancy Lynn Morton, trustee of the
12   Harrold Family Dynasty Trust; Charles
     Cotton Harrold IV, trustee of the C.
13
     Cotton Harrold IV Investment Trust; JP
14   Morgan Trust Company of Delaware,
     trustee of the Trust Under the Will of
15   Marion E. Horween FBO Nancy
     Horween Trust; JP Morgan Trust
16   Company of Delaware, trustee of the
17   Trust Under the Will of Marion E.
     Horween FBO Lisa Horween Kelly;
18   Sally Jo Morris, trustee of the Suzanne
     Kanis Revocable Trust; Ronald D.
19   Kaplan; Michael R. Kaskie; Kilrea
     Family Investments, LLC; Scott Kilrea,
20   trustee of the Scott Kilrea Trust U/A
21   DTD 04/14/1997; John Henry Koehler
     III; Sandra Sue Koehler; Karl Henry
22   John Koehler III and Inna Koehler,
     trustees of the Jay Koehler and Inna
23   Koehler Living Trust; Kreiseder Family
     LLC; LTR I LLC; Sheffee Lulkin;
24   Shefee Lulkin & Associates, Inc.; John L
25   MacCarthy, trustee of the John Leland
     MacCarthy Revocable Trust; John D.
26   Marschall, trustee of the John D.
     Marschall Trust; Peter J. McDonald,
27   trustee of the Peter J. McDonald Trust
     DTD 04/22/2010; William McKenna;
28
     Nancy Mengel; Robert Mueckler, II;
                                                   -2-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 3 of 68



     Steven Patrick Nedelka; Holly Nelson-
 1   Johnson and Terry Nelson-Johson,
 2   trustees of the E. Holly Nelson-Johnson
     Family Irrevocable Trust; Mark
 3   Ordower, trustee of the Mark Ordower
     Revocable Trust; Ordower Investments;
 4   James Papesch; Peer Pedersen, Jr.,
     trustee of the Declaration of Trust of Peer
 5
     Pedersen; John Muehlstein, trustee of the
 6   Peer Pedersen Trust; Barry Lance
     Polonitza; Ruthmarie Connor, trustee of
 7   the Rollin Polonitza Family Trust; Mary
     Polonitza, trustee of the Jard Polonitza
 8   Separate Property Trust; Beri Lynn
     Polonitza, trustee of the Beri Lynn
 9
     Polonitza Revocable Trust; Phillip
10   Porpora, trustee of the Phillip Porpora
     Trust; Liza Reynolds Limited
11   Partnership; RJDC Management
     Company LLC; Scott Anthony Ronan;
12   Jerry G. Ryder; Kimberly Seeds; James
     Sharman; Victoria Clewell, trustee of the
13
     Ronald J. Sloane Family Trust; SSSB
14   Partnership; Jonathan Stulgis, trustee of
     the Jonathan W. Stulgis Family Trust;
15   Doris J. Wik; Frances Armour
     Williamson, trustee of the Frances
16   Armour Williamson TTEE Revocable
17   Trust of Frances Armour Williamson;
     Yiming Zhang; Stephen Jay Akana;
18   Harminder Brar and Pearlene Brar as
     trustees of the Brar Family Trust; Robert
19   Brilliant, trustee of the Brilliant Family
     Trust; Jerome Yap Chua; Orla
20   Cunningham, LLC; Barry P. Garrison,
21   trustee of the Barry P. Garrison; Eugene
     Goebel; Jessa Ann Goebel; Stephanie
22   Marie Grein; Brent Horowitz and
     Heather Thompson as trustees of the
23   Horowitz Family Trust; Julie Lewis;
     Stacy K. Li; Ronald McLeod, trustee of
24   the Ronald McLeod Revocable Trust;
25   John D. Michael; Daniel Michael and
     Lillian Leong as trustees of the Michael
26   Leong Family Trust DTD 08/13/2013;
     Jennifer Mvongo, trustee of the Jennifer
27   M. Mvongo Revocable Trust; Ramesh
     Patel and Alison Patel, trustees of the R.
28
     Patel and A. Patel TTEE, Kenew DBP
                                                      -3-
                                                   COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 4 of 68



     U/A DTD 12/31/2016; David Malcolm
 1   Potts; Thomas F. Reiser, Jr.; James E.
 2   Salter; Ridge Sampson, trustee of the
     Ridge Sampson Revocable Trust; Aaron
 3   Michael Silva; Gerald Guy Stokes, Jr.;
     Max Luis Tejada; Trinh-Mai N. Vo; Bret
 4   M. Walberg; Michael Witlin; Bennet
     Woodward; Dimitri Katamanin,
 5
     individually and as trustee of the Four
 6   Season’s Trust; Sameer Kero, trustee of
     the Flexedge Investment Management
 7   Defined Benefit Pension Plan & Trust;
     Sameer Kero; Chanda Mehta Kero; N.
 8   Kero Investments, LTD., LLLP; S. Kero
     Limited Partnership; Niloufer Kero;
 9
     Niloufer Kero, trustee of Niloufer Kero
10   Revocable Family Trust; Shawkat Kero;
     Sarita Mehta; Narendrakumar Mehta;
11   Smita Mehta; Pareshkumar Desai;
     Etienne Boillot and Stuart E. Lucas,
12   trustees of the GST Trust; Anthony V.
     Dub; Michael Driscoll; Neal Driscoll;
13
     Alia Driscoll; Dennis J. FitzSimons; U.S.
14   Bank N.A and Soyla V. Rausch as trustee
     for the Carrie G. Cox TUW Tr. B FBO
15   Mary Hancock and the Harriet C. Collis
     TUA Tr. B FBO Mary Hancock; William
16   Wayne Hancock III, trustee of the
17   George B. Hancock Trust; John Vance
     Hancock; Nancy A.D. Hancock; Michael
18   Harrigan individually and as trustee for
     the Michael J. Harrigan Trust; John H.
19   Heuberger, trustee of the WBK 2012
     Trust; Loeb Holding Corporation;
20   Armando Pauker; SAS ARDIS;
21   Vasundhara Tolia; Osman Uslu; Bret M.
     Walberg; Shai Wininger; Philip Nadel;
22   Blair Ambach; Chancellor Capital;
     Sanjay Tolia; Vinay Tolia, trustee of the
23   Sanjay Tolia 2014 Annuity Trust; and
     Jerry G. Ryder,
24
                   Plaintiffs,
25
            v.
26
     EisnerAmper, LLP; and Does 1 through
27   20,
28                 Defendants.
                                                    -4-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 5 of 68



 1          The following Plaintiffs bring this action against EisnerAmper, LLP (sometimes
 2   “Defendant” or, together with the Does, “Defendants”) based upon the investigation of counsel
 3   and information and belief: Atkins Investment Partnership; Edward Atkins, trustee of the Edward
 4   M. Atkins Trust; Vernon James Armour, trustee of the Vernon James Armour, Trust dated
 5   04/04/1988 and the Vernon James Armour Trust dated 08/14/2018; Ronald Berman, trustee of the
 6   Ronald Berman Revocable Trust; Elizabeth Blinderman; Paul Blinderman, trustee of the Paul
 7   Blinderman Revocable Trust; Joseph M. Boniecki; Patricia Booth, trustee of the Patricia Booth
 8   Revocable Trust and the Laurence O. Booth Irrevocable Family Trust of 2012; Anne Burke; John
 9   Burke; Christopher John Burke; Francis Campise; Joseph Campolo, Jr. individually and as trustee
10   of the Joseph P Campolo Jr. Revocable Trust; Joseph S. Chasen; Mari Christopherson, trustee of
11   the Mari Louisa Christopherson Trust; Amy Chuckrow and Jonathan Stulgis, trustees of the Trust
12   Under the Will of Robert Chuckrow Deceased; Sherwood Guernsey, trustee of the Carol C.
13   Guernsey Irrevocable Trust; Phillip Crump; David Decker, Sr. individually and as trustee for the
14   Mary Louise Decker Family GST Trust; David Decker, Jr., trustee of the 2017 Decker Family
15   Irrevocable Gift Trust; 2012 DPDS Fund L.P.; Barbara Drumm; Dusty47 LLC; Four J Family
16   LLC; Jeffrey Goldberg, trustee of the Jeffrey M. Goldberg Trust u/a dtd 08/01/1995; Harmony
17   Investments LLC; Charles Harrold, III; Margaux Marbury Harrold; Stephanie Harrold, trustee of
18   the Stephanie A. Harrold Revocable Trust; Nancy Lynn Morton, trustee of the Harrold Family
19   Dynasty Trust; Charles Cotton Harrold IV, trustee of the C. Cotton Harrold IV Investment Trust;
20   JP Morgan Trust Company of Delaware, trustee of the Trust Under the Will of Marion E.
21   Horween FBO Nancy Horween Trust; JP Morgan Trust Company of Delaware, trustee of the
22   Trust Under the Will of Marion E. Horween FBO Lisa Horween Kelly; Sally Jo Morris, trustee of
23   the Suzanne Kanis Revocable Trust; Ronald D. Kaplan; Michael R. Kaskie; Kilrea Family
24   Investments, LLC; Scott Kilrea, trustee of the Scott Kilrea Trust U/A DTD 04/14/1997; John
25   Henry Koehler III; Sandra Sue Koehler; Karl Henry John Koehler III and Inna Koehler, trustees
26   of the Jay Koehler and Inna Koehler Living Trust; Kreiseder Family LLC; LTR I LLC; Sheffee
27   Lulkin; Shefee Lulkin & Associates, Inc.; John L MacCarthy, trustee of the John Leland
28   MacCarthy Revocable Trust; John D. Marschall, trustee of the John D. Marschall Trust; Peter J.
                                                  -5-
                                               COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 6 of 68



 1   McDonald, trustee of the Peter J. McDonald Trust DTD 04/22/2010; William McKenna; Nancy
 2   Mengel; Robert Mueckler, II; Steven Patrick Nedelka; Holly Nelson-Johnson and Terry Nelson-
 3   Johson, trustees of the E. Holly Nelson-Johnson Family Irrevocable Trust; Mark Ordower, trustee
 4   of the Mark Ordower Revocable Trust; Ordower Investments; James Papesch; Peer Pedersen, Jr.,
 5   trustee of the Declaration of Trust of Peer Pedersen; John Muehlstein, trustee of the Peer
 6   Pedersen Trust; Barry Lance Polonitza; Ruthmarie Connor, trustee of the Rollin Polonitza Family
 7   Trust; Mary Polonitza, trustee of the Jard Polonitza Separate Property Trust; Beri Lynn Polonitza,
 8   trustee of the Beri Lynn Polonitza Revocable Trust; Phillip Porpora, trustee of the Phillip Porpora
 9   Trust; Liza Reynolds Limited Partnership; RJDC Management Company LLC; Scott Anthony
10   Ronan; Jerry G. Ryder; Kimberly Seeds; James Sharman; Victoria Clewell, trustee of the Ronald
11   J. Sloane Family Trust; SSSB Partnership; Jonathan Stulgis, trustee of the Jonathan W. Stulgis
12   Family Trust; Doris J. Wik; Frances Armour Williamson, trustee of the Frances Armour
13   Williamson TTEE Revocable Trust of Frances Armour Williamson; Yiming Zhang; Stephen Jay
14   Akana; Harminder Brar and Pearlene Brar as trustees of the Brar Family Trust; Robert Brilliant,
15   trustee of the Brilliant Family Trust; Jerome Yap Chua; Orla Cunningham, LLC; Barry P.
16   Garrison, trustee of the Barry P. Garrison; Eugene Goebel; Jessa Ann Goebel; Stephanie Marie
17   Grein; Brent Horowitz and Heather Thompson as trustees of the Horowitz Family Trust; Julie
18   Lewis; Stacy K. Li; Ronald McLeod, trustee of the Ronald McLeod Revocable Trust; John D.
19   Michael; Daniel Michael and Lillian Leong as trustees of the Michael Leong Family Trust DTD
20   08/13/2013; Jennifer Mvongo, trustee of the Jennifer M. Mvongo Revocable Trust; Ramesh Patel
21   and Alison Patel, trustees of the R. Patel and A. Patel TTEE, Kenew DBP U/A DTD 12/31/2016;
22   David Malcolm Potts; Thomas F. Reiser, Jr.; James E. Salter; Ridge Sampson, trustee of the
23   Ridge Sampson Revocable Trust; Aaron Michael Silva; Gerald Guy Stokes, Jr.; Max Luis Tejada;
24   Trinh-Mai N. Vo; Bret M. Walberg; Michael Witlin; Bennet Woodward; Dimitri Katamanin,
25   individually and as trustee of the Four Season’s Trust; Sameer Kero, trustee of the Flexedge
26   Investment Management Defined Benefit Pension Plan & Trust; Sameer Kero; Chanda Mehta
27   Kero; N. Kero Investments, LTD., LLLP; S. Kero Limited Partnership; Niloufer Kero; Niloufer
28   Kero, trustee of Niloufer Kero Revocable Family Trust; Shawkat Kero; Sarita Mehta;
                                                   -6-
                                                COMPLAINT
         Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 7 of 68



 1   Narendrakumar Mehta; Smita Mehta; Pareshkumar Desai; Etienne Boillot and Stuart E. Lucas,
 2   trustees of the GST Trust; Anthony V. Dub; Michael Driscoll; Neal Driscoll; Alia Driscoll;
 3   Dennis J. FitzSimons; U.S. Bank N.A and Soyla V. Rausch as trustee for the Carrie G. Cox TUW
 4   Tr. B FBO Mary Hancock and the Harriet C. Collis TUA Tr. B FBO Mary Hancock; William
 5   Wayne Hancock III, trustee of the George B. Hancock Trust; John Vance Hancock; Nancy A.D.
 6   Hancock; Michael Harrigan individually and as trustee for the Michael J. Harrigan Trust; John H.
 7   Heuberger, trustee of the WBK 2012 Trust; Loeb Holding Corporation; Armando Pauker; SAS
 8   ARDIS; Vasundhara Tolia; Osman Uslu; Bret M. Walberg; Shai Wininger; Philip Nadel; Blair
 9   Ambach; Chancellor Capital; Sanjay Tolia; Vinay Tolia, trustee of the Sanjay Tolia 2014 Annuity
10   Trust; and Jerry G. Ryder (collectively, “Plaintiffs”).
11                                           INTRODUCTION
12          1.      This is an action by more than 130 Plaintiffs who collectively invested over $103
13   million in Direct Lending Income Fund, L.P. (“DLIF”),1 a limited partnership managed and
14   controlled by Direct Lending Investments, LLC (“DLI”) and its owner and CEO, Brendan Ross
15   (“Ross”). The venture turned out to be a $789 million dollar Ponzi scheme. The collapse began in
16   early 2019 when the Securities & Exchange Commission (“SEC”) brought a fraud action against
17   DLI. A receiver was appointed shortly thereafter. A federal grand jury indicted Ross for ten
18   counts of wire fraud. He was arrested by the FBI in August 2020.
19          2.      DLI ostensibly managed its investors’ funds by purchasing small, short term loans
20   with prime credit borrowers, an area underserved by traditional financing. By holding many
21   small, short term notes until maturity, DLI’s strategy theoretically provided liquidity and allowed
22   investors to exit the fund on short notice while generating high and consistent returns. But many
23   of DLI’s loans were in default, some reported loans did not exist at all, counterpary platforms that
24   sold and serviced DLIF’s loans were related to Ross (DLI’s CEO and owner), and over time DLI
25   began investing in high-risk speculative ventures that were not consistent with its investment
26   thesis of servicing small loans to creditworthy borrowers.
27
     1In 2016, Direct Income Lending Feeder Fund, Ltd. (“DLIFF”) was established offshore for
28
     overseas investors in DLI.
                                                    -7-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 8 of 68



 1          3.      The massive Ponzi scheme stood on the foundation of clean audits issued with the
 2   knowing, reckless and/or negligent participation of Defendant EisnerAmper, LLP.
 3          4.      EisnerAmper markets itself as one of the largest auditors in the country with over
 4   1900 employees and 200 partners. Of its audit practice, EisnerAmper highlights on its website
 5   that “audit and assurance services are one of [the] most fundamental actions companies can take
 6   to provide key stakeholders such as business owners, executives, board directors and investors
 7   with the necessary level of confidence in the financial information they need to carry out their
 8   responsibilities.” EisnerAmper advertises that its “commitment to the highest standards of quality
 9   and the importance of our own reputation ensure that our work product provides immediate
10   credibility to interest parties such as bankers, potential investors and all stakeholders.”
11          5.      DLI was open only to accredited and institutional investors. Plaintiffs are mostly
12   trusts, limited liability companies, corporations, and individuals investing through self-directed
13   retirement plans. All made investments, or continued to hold investments, in DLIF in reliance on
14   EisnerAmper’s auditing work. Many Plaintiffs utilized the services of a Registered Investment
15   Advisor (“RIA”) in connection with their investments in DLI.
16          6.      Because of the due dilligence DLI’s investors performed prior to and during
17   investments, either directly or through their advisers, clean audit opinions were central to DLI’s
18   scheme, including audits authored by Defendant EisnerAmper on DLIF’s 2013, 2014 and 2015
19   financials. EisnerAmper’s audits “confirmed” year after year that DLIF’s non-marketable “Level
20   3” assets were accurately and fairly valued. Without these clean audit opinions, DLI never would
21   have been able to collect and retain nearly $800 million in investments from 2013 through its
22   collapse in 2019. Indeed, with EisnerAmper’s approval, DLI prominently featured EisnerAmper
23   as its auditor in DLIF’s private placement memoranda, marketing materials and investor letters
24   between 2015 and 2016 — coinciding with DLI’s period of explosive growth.
25          7.      All Plaintiffs relied on Defendant EisnerAmper for assurance that DLI’s financials
26   were fairly stated.
27          8.      In truth, EisnerAmper had virtually no basis on which to state clean audit opinions.
28   It knowingly issued these opinions even though it never sought any confirmation evidence on the
                                                     -8-
                                                  COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 9 of 68



 1   vast majority of DLIF’s assets, and never received confirmation evidence on over 50% of the
 2   assets for which it did seek confirmation. On information, investigation and belief, EisnerAmper
 3   reviewed the paper trail on less than 5% of DLIF’s assets. Furthermore, in 2015, EisnerAmper
 4   had actual knowledge that loans carried on DLIF’s books did not exist, because “borrowers”
 5   responded to EisnerAmper’s audit confirmation requests that they did not take out such loans.
 6          9.      Professional standards required EisnerAmper to issue a limited opinion or
 7   withdraw as auditor owing to its failure to obtain confirmation evidence from DLIF’s borrowers,
 8   as a lack of evidence meant there was an insufficient basis to form an opinion on DLIF’s
 9   financials. Instead, EisnerAmper issued unqualified opinions stating DLIF’s financials were
10   presented fairly.
11          10.     As set forth in detail herein, EisnerAmper’s “audits” were so deficient that they
12   amounted to no audits at all.
13          11.     By this action, Plaintiffs seek damages against EisnerAmper for its failure to
14   conduct its audits under generally accepted auditing standards (“GAAS”) and its other intentional,
15   reckless and/or negligent misconduct.
16          12.     To date, many of DLIF’s assets (which EisnerAmper “confirmed” were worth
17   hundreds of millions of dollars) have been deemed worthless or liquidated for a small fraction of
18   the value assigned to them by the Funds’ management and investment advisor, DLI.
19          13.     Amongst other wrongdoing, EisnerAmper audited DLIF’s 2013 financials even
20   though BDO had already performed an audit over this period. Significantly, BDO’s audit
21   contained an “Emphasis of Matter” (an accounting term of art) that highlighted risks in DLIF’s
22   valuation methodology. Ross, concerned that this “Emphasis of Matter” would hinder his ability
23   to raise money, turned to EisnerAmper to restate the 2013 audit with the tacit understanding that
24   EisnerAmper would not include an “Emphasis of Matter.”
25          14.     That DLI and Ross sought to engage EisnerAmper to redo the finished product of
26   another auditor (BDO) should have been a warning sign to EisnerAmper that DLI was auditor
27   shopping, a significant indicator of fraud. Ross’s request for a redo of the 2013 audit should have
28
                                                   -9-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 10 of 68



 1   triggered professional skepticism and appropriate scrutiny by EisnerAmper. Instead, EisnerAmper
 2   took the assignment and diligently played its part to facilitate DLI and Ross’s scheme.
 3          15.     EisnerAmper issued a new audit on DLI’s 2013 financials without disclosing it
 4   was a restatement or disclosing any reasons for re-issuing the audit, thus helping DLI conceal the
 5   BDO audit from DLI’s potential investors.
 6          16.     Professional standards clearly require that the reasons for a restatement of an audit
 7   be disclosed. Breach of this elementary obligation together with EisnerAmper’s failure to perform
 8   basic confirmation procedures on DLIF’s assets, its aquiescence in DLI’s non-GAAP valuation
 9   methodology, and other audit failures detailed below, are clear evidence of EisnerAmper’s
10   knowing and/or reckless participation in DLI’s fraud. Instead of acting on “red flags” it observed,
11   EisnerAmper year after year (1) corroborated DLIF’s misstatements, (2) confirmed the veracity of
12   DLIF’s financial statements and (3) issued audit reports, K-1s, Net Asset Value (“NAV”)
13   statements, and capital account statements that misrepresented DLIF’s financial condition.
14          17.     Furthermore, EisnerAmper failed to adequately note a clear shift in DLI’s
15   purported investment strategy beginning in 2014. From inception, DLI explained its investment
16   strategy as focused on acquiring small, short term loans to creditworthy borrowers with
17   established businesses (“Direct Lending” is in its very name). Yet in 2014, DLI secretly began
18   making large loans to other financial platforms, many of which were above 5% of DLI’s NAV
19   and therefore should have been separately disclosed as line items on DLI’s balance sheet and
20   accompanying notes. EisnerAmper was aware of DLI’s false communications to investors
21   throughout 2014 and 2015 that nothing had changed about its investment strategy as it was
22   assuming greater risk and reallocating fund resources. The change was finally announced to
23   investors in a December 2015 Private Placement Memorandum, but EisnerAmper’s 2015 audit
24   did not disclose that DLI had played fast and loose with its investors’ money for over a year.
25          18.     In 2014, for instance, DLI made two loans totalling $7 million to a newly formed
26   business entity, Talking Capital. These loans were approximately twelve times the size of DLI’s
27   next largest loan and approximately one hundred times the size of DLI’s average loan. Talking
28   Capital purportedly used the money to itself make large loans to inadequately capitalized “Tier 3”
                                                    -10-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 11 of 68



 1   telecom companies that routed calls to Eastern Europe and Africa. EisnerAmper did not properly
 2   disclose this in its 2014 audit. EisnerAmper did not disclose the concentration risk these loans
 3   represented, nor that the loans were a significant change in DLI’s business strategy. Had
 4   EisnerAmper properly audited these loans, it would have discovered that Talking Capital failed to
 5   make the very first interest payment on its first loan, that DLI made its second loan to Talking
 6   Capital after it was in default on its first, that the paperwork regarding these loans was deficient,
 7   that the second loan did not identify any collateral, and that one of Talking Capital’s principals
 8   who provided a personal guarantee on one of the loans had previously filed for bankruptcy and
 9   had been sued by JP Morgan for failing to honor a personal guarantee.
10          19.     EisnerAmper also failed to perform the requisite diligence on related party
11   transactions, or disclose in its 2014 audit that Ross held an ownership interest in counterparties
12   from which DLI purchased over 70% its loans.
13          20.     EisnerAmper also issued K-1s to Plaintiffs for tax years 2014 through 2016 that
14   purported to show each Plaintiff’s pro-rata share of DLIF’s income and expenses and their
15   individual capital account balances determined under GAAP. The K-1’s however failed to
16   confirm DLI’s NAV due to DLIF’s non-GAAP valuation methodology, which effectively
17   overstated each investor’s capital account balance and their proportionate share of DLIF’s net
18   income. This resulted in each investor paying tax on phantom income and Ross overstating his
19   entitlement to substantial management fees.
20          21.     As set forth below, EisnerAmper’s reckless audit reports, negligence and/or its
21   effort to aid and abet DLI’s fraud caused hundreds of millions of dollars in damages to Plaintiffs
22   and investors. As a result, Plaintiffs assert claims against EisnerAmper for negligent
23   misrepresentation, common law fraud, aiding and abetting fraud, aiding and abetting breach of
24   fiduciary duty, and aiding and abetting securities fraud in violation of California Corporations
25   Code section 25403.
26                                    JURISDICTION AND VENUE
27          22.     This Court has subject matter jurisdiction over this matter under 28 U.S.C.
28   §1332(d)(11) in that: (a) this Complaint is brought on behalf of over 99 plaintiffs who assert
                                                     -11-
                                                  COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 12 of 68



 1   common claims involving common questions of law and fact; (b) the total amount in controversy
 2   exceeds $5,000,000; (c) at least one plaintiff is diverse from the Defendant.
 3               23.   Venue is proper in the Northern District of California under 28 U.S.C. §1391(b)(2)
 4   because a substantial part of the events or omissions giving rise to the claims occurred in this
 5   district.
 6                                                  PARTIES
 7               Defendants:
 8               24.   Defendant EisnerAmper, LLP is a Delaware limited liability partnership with its
 9   principal place of business in New York. EisnerAmper provided the accounting services, audits
10   and tax services to DLIF at its San Francisco office, which is now located at One California, Suite
11   1700.
12               25.   The true names and capacities of the Does 1 through 20, whether individual,
13   corporate, associate or otherwise, are unknown to Plaintiffs at the time of filing this Complaint
14   and Plaintiffs, therefore, sue said defendants by such fictitious names and will ask leave of court
15   to amend this Complaint to show their true names or capacities when the same have been
16   ascertained. Plaintiffs are informed and believe, and therefore allege, that each of the Doe
17   defendants is, in some manner, responsible for the events and happenings alleged herein and
18   proximately caused injury and damages to Plaintiffs as herein alleged.
19               26.   Plaintiffs are informed and believe, and on that basis allege, that each Defendant
20   named in this action, including each of the Doe defendants, was the agent, ostensible agent,
21   servant, aider and abettor, co-conspirator, partner, joint venturer, representative and/or associate
22   of each of the other Defendants, and was at all times relevant herein acting within the course and
23   scope of his, her or its authority as agent, ostensible agent, servant, aider and abettor, co-
24   conspirator, partner, joint venturer, representative and/or associate, and with the knowledge,
25   authorization, consent, permission, and/or ratification of the other Defendants.
26               27.   On information and belief, all actions of each Defendant alleged herein were
27   ratified and approved by the officers and/or managing agents of each other Defendant, whether
28   Doe or otherwise. The conduct, acts and omissions of Defendants, and each of them, as described
                                                      -12-
                                                   COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 13 of 68



 1   herein, were undertaken by their officers, directors, or managing agents, identified as Does 1-10.
 2   The conduct of these officers, directors, or managing agents was, therefore, undertaken on behalf
 3   of EisnerAmper. Further, Defendants, and each of them, had advance knowledge of the actions
 4   and conduct of those individuals, whose actions and conduct were ratified, authorized and
 5   approved by managing agents and by other officers, directors, or managing agents whose precise
 6   identities are unknown to Plaintiffs at this time. Plaintiffs thus identify and designate those
 7   individuals as Does 11-20.
 8          Plaintiffs:
 9          28.     Plaintiff Atkins Investment Partnership (“Atkins”) is an Illinois partnership located
10   in Glencoe, Illinois. Atkins purchased securities from and/or invested in DLIF with the amount in
11   controversy exceeding $75,000.
12          29.     Plaintiff Edward Atkins, a resident of Glencoe, Illinois, is the trustee of the
13   Edward M. Atkins Trust (“Atkins Trust”). Atkins Trust purchased securities from and/or invested
14   in DLIF with the amount in controversy exceeding $75,000.
15          30.     Plaintiff Vernon James Armour, a resident of Chicago, Illinois, is the trustee of the
16   Vernon James Armour Trust dated 04/04/1988 and the Vernon James Armour Trust dated
17   08/14/2018 (collectively, the “Armour Trust”). The Armour Trust purchased securities from
18   and/or invested in DLIF with the amount in controversy exceeding $75,000.
19          31.     Plaintiff Ronald Berman, a resident of Phoenix, Arizona, is the trustee of the
20   Ronald Berman Revocable Trust (“Berman Trust”). The Berman Trust purchased securities from
21   and/or invested in DLIF with the amount in controversy exceeding $75,000.
22          32.     Plaintiff Elizabeth Blinderman (“Blinderman”) is an individual who resides in
23   Chicago, Illinois. Blinderman purchased securities from and/or invested in DLIF with the amount
24   in controversy exceeding $75,000.
25          33.     Plaintiff Paul Blinderman, a resident of West Hollywood, California, is the trustee
26   of the Paul Blinderman Revocable Trust (“Blinderman Trust”). Blinderman Trust purchased
27   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
28
                                                     -13-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 14 of 68



 1          34.    Plaintiff Joseph M. Boniecki (“Boniecki”) is an individual who resides in Chicago,
 2   Illinois. Boniecki purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          35.    Plaintiff Patricia Booth, a resident of Chicago, Illinois, is the trustee of the Patricia
 5   Booth Revocable Trust (“Booth Trust”). The Booth Trust purchased securities from and/or
 6   invested in DLIF with the amount in controversy exceeding $75,000.
 7          36.    Plaintiff Patricia Booth, a resident of Chicago, Illinois, is the trustee of the
 8   Laurence O. Booth Irrevocable Family Trust of 2012 (“Booth Family Trust”). The Booth Family
 9   Trust purchased securities from and/or invested in DLIF with the amount in controversy
10   exceeding $75,000.
11          37.    Plaintiff Anne Burke (“A. Burke”) is an individual who resides in Houston, Texas.
12   A. Burke purchased securities from and/or invested in DLIF with the amount in controversy
13   exceeding $75,000.
14          38.    Plaintiff John Burke (“J. Burke”) is an individual who resides in Houston, Texas.
15   J. Burke purchased securities from DLIF in the principal amount of $160,000.00.
16          39.    Plaintiff Christopher John Burke (“C. Burke”) is an individual who resides in Lake
17   Forest, Illinois. C. Burke purchased securities from and/or invested in DLIF with the amount in
18   controversy exceeding $75,000.
19          40.    Plaintiff Francis Campise (“Campise”) is an individual who resides in Chicago,
20   Illinois. Campise purchased securities from and/or invested in DLIF with the amount in
21   controversy exceeding $75,000.
22          41.    Plaintiff Joseph Campolo, Jr. (“Campolo”) is an individual who resides in
23   Winnetka, Illinois. Campolo purchased securities from and/or invested in DLIF with the amount
24   in controversy exceeding $75,000.
25          42.    Plaintiff Joseph Campolo, Jr. is also the trustee of the Joseph P Campolo Jr.
26   Revocable Trust (“Campolo Trust”). The Campolo Trust purchased securities from and/or
27   invested in DLIF with the amount in controversy exceeding $75,000.
28
                                                    -14-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 15 of 68



 1          43.     Plaintiff Joseph S. Chasen (“Chasen”) is an individual who resides in Glenview,
 2   Illinois. Chasen purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          44.     Plaintiff Mari Christopherson, a resident of Chicago, Illinois, is the trustee of the
 5   Mari Louisa Christopherson Trust (“Christopherson Trust”). The Christopherson Trust purchased
 6   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
 7          45.     Plaintiffs Amy Chuckrow and Jonathan Stulgis, both residents of Charlestown,
 8   Massachusetts, are the trustees of the Trust Under the Will of Robert Chuckrow Deceased (“Amy
 9   Chuckrow Trust”). Plaintiff Sherwood Guernsey, a resident of Williamstown, Massachusetts, is
10   the trustee of the Carol C. Guernsey Irrevocable Trust, which received the assets of the Carol
11   Guernsey Trust Under the Will of Robert Chuckrow after Mrs. Guernsey passed (collectively, the
12   “Guernsey Trust”). The Amy Chuckrow and Guernsey Trusts are the beneficial owners of funds
13   initially invested by The Robert Chuckrow Trust in DLIF, which are in excess of $75,000. The
14   Chuckrow Trust purchased securities from and/or invested in DLIF with the amount in
15   controversy exceeding $75,000.
16          46.     Plaintiff Phillip Crump (“Crump”) is an individual who resides in Douglas,
17   Michigan. Crump purchased securities from and/or invested in DLIF with the amount in
18   controversy exceeding $75,000.
19          47.     Plaintiff David Decker, Sr. (“D.A. Decker”) is an individual who resides in
20   Longboat Key, Florida. D.A. Decker purchased securities from and/or invested in DLIF with the
21   amount in controversy exceeding $75,000.
22          48.     Plaintiff David Decker, Sr. is also the trustee for the Mary Louise Decker Family
23   GST Trust (“Decker Family Trust”). The Decker Family Trust purchased securities from and/or
24   invested in DLIF with the amount in controversy exceeding $75,000.
25          49.     Plaintiff David Decker, Jr., a resident of Sarasota, Florida, is the trustee of the
26   2017 Decker Family Irrevocable Gift Trust (“2017 Decker Trust”). The 2017 Decker Trust
27   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
28   $75,000.
                                                    -15-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 16 of 68



 1          50.    Plaintiff 2012 DPDS Fund L.P. (“DPDS Fund”) is an Illinois limited partnership.
 2   DPDS Fund purchased securities from and/or invested in DLIF with the amount in controversy
 3   exceeding $75,000.
 4          51.    Plaintiff Barbara Drumm (“Drumm”) is an individual who resides in Valparaiso,
 5   Indiana. Drumm purchased securities from and/or invested in DLIF with the amount in
 6   controversy exceeding $75,000.
 7          52.    Plaintiff Dusty47 LLC (“Dusty47”) is a Delaware limited liability company.
 8   Dusty47 purchased securities from and/or invested in DLIF with the amount in controversy
 9   exceeding $75,000.
10          53.    Plaintiff Four J Family LLC (“Four J”) is a Delaware limited liability company.
11   Four J purchased securities from and/or invested in DLIF with the amount in controversy
12   exceeding $75,000.
13          54.    Plaintiff Jeffrey Goldberg, a resident of Union Pier, Michigan, is the trustee of the
14   Jeffrey M. Goldberg Trust u/a dtd 08/01/1995 (“Goldberg Trust”). The Goldberg Trust purchased
15   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
16          55.    Plaintiff Harmony Investments LLC (“Harmony”) is a Michigan limited liability
17   company. Harmony purchased securities from and/or invested in DLIF with the amount in
18   controversy exceeding $75,000.
19          56.    Plaintiff Charles Harrold, III (“C. Harrold”) is an individual who resides in Palm
20   Beach Gardens, Florida. C. Harrold purchased securities from and/or invested in DLIF with the
21   amount in controversy exceeding $75,000.
22          57.    Plaintiff Margaux Marbury Harrold (“M. Harrold”) is an individual who resides in
23   Palm Beach Gardens, Florida. M. Harrold purchased securities from and/or invested in DLIF with
24   the amount in controversy exceeding $75,000.
25          58.    Plaintiff Stephanie Harrold, a resident of Palm Beach Gardens, Florida, is the
26   trustee of the Stephanie A. Harrold Revocable Trust (“Harrold Trust”). The Harrold Trust
27   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
28   $75,000.
                                                   -16-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 17 of 68



 1          59.    Plaintiff Nancy Lynn Morton, a resident of Chicago, Illinois, is the trustee of the
 2   Harrold Family Dynasty Trust (“Harrold Family Dynasty Trust”). The Harrold Family Dynasty
 3   Trust purchased securities from and/or invested in DLIF with the amount in controversy
 4   exceeding $75,000.
 5          60.    Plaintiff Charles Cotton Harrold IV, a resident of Palm Beach Gardens, Florida, is
 6   the trustee of the C. Cotton Harrold IV Investment Trust (“Harrold Investment Trust”). The
 7   Harrold Investment Trust purchased securities from and/or invested in DLIF with the amount in
 8   controversy exceeding $75,000.
 9          61.    Plaintiff JP Morgan Trust Company of Delaware is the trustee of the Trust Under
10   the Will of Marion E. Horween FBO Nancy Horween Trust (“N. Horween Trust”). The N.
11   Horween Trust purchased securities from and/or invested in DLIF with the amount in controversy
12   exceeding $75,000.
13          62.    Plaintiff JP Morgan Trust Company of Delaware is the trustee of the Trust Under
14   the Will of Marion E. Horween FBO Lisa Horween Kelly (“L. Horween Trust”). The L. Horween
15   Trust purchased securities from and/or invested in DLIF with the amount in controversy
16   exceeding $75,000.
17          63.    Plaintiff Sally Jo Morris, a resident of Chicago, Illinois, is the trustee of the
18   Suzanne Kanis Revocable Trust (“Kanis Trust”). The Kanis Trust purchased securities from
19   and/or invested in DLIF with the amount in controversy exceeding $75,000.
20          64.    Plaintiff Ronald D. Kaplan (“Kaplan”) is an individual who resides in Studio City,
21   California. Kaplan purchased securities from and/or invested in DLIF with the amount in
22   controversy exceeding $75,000.
23          65.    Plaintiff Michael R. Kaskie (“Kaskie”) is an individual who resides in Chicago,
24   Illinois. Kaskie purchased securities from and/or invested in DLIF with the amount in
25   controversy exceeding $75,000.
26          66.    Plaintiff Kilrea Family Investments, LLC (“Kilrea Investments”) is an Illinois
27   limited liability company. Kilrea Investments purchased securities from and/or invested in DLIF
28   with the amount in controversy exceeding $75,000.
                                                    -17-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 18 of 68



 1          67.     Plaintiff Scott Kilrea, a resident of Hilton Head Island, South Carolina, is the
 2   trustee of the Scott Kilrea Trust U/A DTD 04/14/1997 (“Kilrea Trust”). The Kilrea Trust
 3   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
 4   $75,000.
 5          68.     Plaintiff Karl John Henry Koehler III (“K. Kohler”) is an individual who resides in
 6   New York, New York. K. Koehler purchased securities from and/or invested in DLIF with the
 7   amount in controversy exceeding $75,000.
 8          69.     Plaintiff Sandra Sue Koehler (“S. Kohler”) is an individual who resides in New
 9   York, New York. S. Kohler purchased securities from and/or invested in DLIF with the amount in
10   controversy exceeding $75,000.
11          70.     Plaintiffs Karl Henry John Koehler III and Inna Koehler, both residents of New
12   York, New York, are the trustees of the Jay Koehler and Inna Koehler Living Trust located
13   (collectively “Koehler Trust”). The Koehler Trust purchased securities from and/or invested in
14   DLIF with the amount in controversy exceeding $75,000.
15          71.     Plaintiff Kreiseder Family LLC (“Kreiseder”) is a Delaware limited liability
16   company. Kreiseder purchased securities from and/or invested in DLIF with the amount in
17   controversy exceeding $75,000.
18          72.     Plaintiff LTR I LLC (“LTR”) is a Delaware limited liability company. LTR
19   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
20   $75,000.
21          73.     Plaintiff Sheffee Lulkin (“Lulkin”) is an individual who resides in Skokie, Illinois.
22   Plaintiff Shefee Lulkin & Associates, Inc. (“Lulkin & Associates”) is an Illinois corporation.
23   Lulkin and/or Lulkin & Associates purchased securities from and/or invested in DLIF with the
24   amount in controversy exceeding $75,000.
25          74.     Plaintiff John L MacCarthy, a resident of Winnetka, Illinois, is the trustee of the
26   John Leland MacCarthy Revocable Trust (“MacCarthy Trust”). MacCarthy Trust purchased
27   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
28
                                                    -18-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 19 of 68



 1          75.     Plaintiff John D. Marschall, a resident of Port St. Lucie, Floria, is the trustee of the
 2   John D. Marschall Trust (“Marschall Trust”). The Marschall Trust purchased securities from
 3   and/or invested in DLIF with the amount in controversy exceeding $75,000.
 4          76.     Plaintiff Peter J. McDonald, a resident of Lake Bluff, Illinois, is the trustee of the
 5   Peter J. McDonald Trust DTD 04/22/2010 (“McDonald Trust”). McDonald purchased securities
 6   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
 7          77.     Plaintiff William McKenna (“McKenna”) is an individual who resides in Hobe
 8   Sound, Florida. McKenna purchased securities from and/or invested in DLIF with the amount in
 9   controversy exceeding $75,000.
10          78.     Plaintiff Nancy Mengel (“Mengel”) is an individual who resides in Novato,
11   California. Mengel purchased securities from and/or invested in DLIF with the amount in
12   controversy exceeding $75,000.
13          79.     Plaintiff Robert Mueckler, II (“Mueckler”) is an individual who resides in Elgin,
14   South Carolina. Mueckler purchased securities from and/or invested in DLIF with the amount in
15   controversy exceeding $75,000.
16          80.     Plaintiff Steven Patrick Nedelka (“Nedelka”) is an individual who resides in
17   Libertyville, Illinois. Nedelka purchased securities from and/or invested in DLIF with the amount
18   in controversy exceeding $75,000.
19          81.     Plaintiffs Holly Nelson-Johnson and Terry Nelson-Johson, both residents of
20   Evanston, Illinois, are the trustees of the E. Holly Nelson-Johnson Family Irrevocable Trust
21   (collectively “Nelson-Johnson Trust”). The Nelson-Johnson Trust purchased securities from
22   and/or invested in DLIF with the amount in controversy exceeding $75,000.
23          82.     Plaintiff Mark Ordower, a resident of Chicago, Illinois, is the trustee of the Mark
24   Ordower Revocable Trust (“Ordower Trust”). The Ordower Trust purchased securities from
25   and/or invested in DLIF with the amount in controversy exceeding $75,000.
26          83.     Plaintiff Ordower Investments (“Ordower Investments”) is an Illinois partnership
27   with its principal place of business in Chicago, Illinois. Ordower Investments purchased securities
28   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
                                                    -19-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 20 of 68



 1          84.     Plaintiff James Papesch (“Papesch”) is an individual who resides in Lake Forest,
 2   Illinois. Papesch purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          85.     Plaintiff Peer Pedersen, Jr., a resident of Chicago, Illinois, is the trustee of the
 5   Declaration of Trust of Peer Pedersen (“Pedersen DOT”). The Pederson DOT purchased
 6   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
 7          86.     Plaintiff John Muehlstein, a resident of Chicago, Illinois, is the trustee of the Peer
 8   Pedersen Trust (“Pedersen Trust”). The Pedersen Trust purchased securities from and/or invested
 9   in DLIF with the amount in controversy exceeding $75,000.
10          87.     Plaintiff Barry Lance Polonitza (“Polonitza”) is an individual who resides in
11   Bonita Springs, Florida. Polonitza purchased securities from and/or invested in DLIF with the
12   amount in controversy exceeding $75,000.
13          88.     Plaintiff Ruthmarie Connor, a resident of Boulder, Colorado, is the trustee of the
14   Rollin Polonitza Family Trust (“Polonitza Family Trust”). The Polonitza Family Trust purchased
15   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
16          89.     Plaintiff Mary Polonitza, a resident of Carlsbad, California, is the trustee of the
17   Jard Polonitza Separate Property Trust (“Jard Polonitza Trust”). The Jard Polonitza Trust
18   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
19   $75,000.
20          90.     Plaintiff Beri Lynn Polonitza, a resident of Boulder, Colorado, is the trustee of the
21   Beri Lynn Polonitza Revocable Trust (“B.L. Polonitza Trust”). The B.L. Polonitza Trust
22   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
23   $75,000.
24          91.     Plaintiff Phillip Porpora, a resident of Scottsdale, Arizona, is the trustee of the
25   Phillip Porpora Trust (“Porpora Trust”). The Porpora Trust purchased securities from and/or
26   invested in DLIF with the amount in controversy exceeding $75,000.
27

28
                                                     -20-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 21 of 68



 1          92.     Plaintiff Liza Reynolds Limited Partnership (“Reynolds”) is an Illinois limited
 2   partnership. Reynolds purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          93.     Plaintiff RJDC Management Company LLC (“RJDC”) is an Illinois limited
 5   liability company. RJDC purchased securities from and/or invested in DLIF with the amount in
 6   controversy exceeding $75,000.
 7          94.     Plaintiff Scott Anthony Ronan (“Ronan”) is an individual who resides in Rochester
 8   Hills, Michigan. Ronan purchased securities from and/or invested in DLIF with the amount in
 9   controversy exceeding $75,000.
10          95.     Plaintiff Jerry G. Ryder (“Ryder”) is an individual who resides in Lake Bluff,
11   Illinois. Ryder purchased securities from and/or invested in DLIF with the amount in controversy
12   exceeding $75,000.
13          96.     Plaintiff Kimberly Seeds (“Seeds”) is an individual who resides in Naples, Florida.
14   Seeds purchased securities from and/or invested in DLIF with the amount in controversy
15   exceeding $75,000.
16          97.     Plaintiff James Sharman (“Sharman”) is an individual who resides in Naples,
17   Florida. Sharman purchased securities from and/or invested in DLIF with the amount in
18   controversy exceeding $75,000.
19          98.     Plaintiff Victoria Clewell, a resident of Lake in the Hill, Illinois, is the trustee of
20   the Ronald J. Sloane Family Trust, which inherited the assets of an IRA established by Ronald J.
21   Sloane (“Sloane Trust”). Mr. Sloane and/or the Sloane Trust purchased securities from and/or
22   invested in DLIF with the amount in controversy exceeding $75,000.
23          99.     Plaintiff SSSB Partnership (“SSSB”) is an Illinois partnership. SSSB purchased
24   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
25          100.    Plaintiff Jonathan Stulgis, a resident of Charlestown, Massachusetts, is the trustee
26   of the Jonathan W. Stulgis Family Trust (“Stulgis Trust”). The Stulgis Trust purchased securities
27   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
28
                                                     -21-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 22 of 68



 1          101.    Plaintiff Doris J. Wik (“D.J. Wik”) is an individual who resides in Farmington
 2   Hills, Michigan. D.J. Wik purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          102.    Plaintiff Frances Armour Williamson, a resident of Charlotte, North Carolina, is
 5   the trustee of the Frances Armour Williamson TTEE Revocable Trust of Frances Armour
 6   Williamson (“Williamson Trust”). The Williamson Trust purchased securities from and/or
 7   invested in DLIF with the amount in controversy exceeding $75,000.
 8          103.    Plaintiff Yiming Zhang (“Zhang”) is an individual who resides in Chicago,
 9   Illinois. Zhang purchased securities from and/or invested in DLIF with the amount in controversy
10   exceeding $75,000.
11          104.    Plaintiff Stephen Jay Akana (“Akana”) is an individual who resides in Berkeley,
12   California. Akana purchased securities from and/or invested in DLIF with the amount in
13   controversy exceeding $75,000.
14          105.    Plaintiffs Harminder Brar and Pearlene Brar, both residents of Anaheim,
15   California, are the trustees of the Brar Family Trust (collectively “Brar Trust”). The Brar Trust
16   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
17   $75,000.
18          106.    Plaintiff Robert Brilliant, a resident of San Mateo California, is the trustee of the
19   Brilliant Family Trust (“Brilliant Family Trust”). The Brilliant Family Trust purchased securities
20   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
21          107.    Plaintiff Jerome Yap Chua (“Chua”) is an individual who resides in Danville,
22   California. Chua purchased securities from and/or invested in DLIF with the amount in
23   controversy exceeding $75,000.
24          108.    Plaintiff Orla Cunningham, LLC (“Orla”) is a California limited liability company.
25   Orla purchased securities from DLIF in the principal amount of $260,956.21.
26          109.    Plaintiff Barry P. Garrison, a resident of Madera, California, is the trustee of the
27   Barry P. Garrison (“Garrison Trust”). The Garrison Trust purchased securities from and/or
28   invested in DLIF with the amount in controversy exceeding $75,000.
                                                    -22-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 23 of 68



 1          110.    Plaintiff Eugene Goebel (“E. Goebel”) is an individual who resides in Pismo
 2   Beach, California. E. Goebel purchased securities from and/or invested in DLIF with the amount
 3   in controversy exceeding $75,000.
 4          111.    Plaintiff Jessa Ann Goebel (“J. Goebel”) is an individual who resides in El Dorado
 5   Hills, California. J. Goebel purchased securities from and/or invested in DLIF with the amount in
 6   controversy exceeding $75,000.
 7          112.    Plaintiff Stephanie Marie Grein (“Grein”) is an individual who resides in San
 8   Francisco, California. Grein purchased securities from and/or invested in DLIF with the amount
 9   in controversy exceeding $75,000.
10          113.    Plaintiffs Brent Horowitz and Heather Thompson, both residents of Corte Madera,
11   California, are the trustees of the Horowitz Family Trust (collectively “Horowitz Trust”). The
12   Horowitz Trust purchased securities from and/or invested in DLIF with the amount in controversy
13   exceeding $75,000.
14          114.    Plaintiff Julie Lewis (“Lewis”) is an individual who resides in Longmont,
15   Colorado. Lewis purchased securities from and/or invested in DLIF with the amount in
16   controversy exceeding $75,000.
17          115.    Plaintiff Stacy K. Li (“Li”) is an individual who resides in Santa Rosa, California.
18   Li purchased securities from and/or invested in DLIF with the amount in controversy exceeding
19   $75,000.
20          116.    Plaintiff Ronald McLeod, a resident of Pleasanton, California, is the trustee of the
21   Ronald McLeod Revocable Trust (“McLeod Trust”). The McLeod Trust purchased securities
22   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
23          117.    Plaintiff John D. Michael (“J.D. Michael”) is an individual who resides in San
24   Rafael, California. J.D. Michael purchased securities from and/or invested in DLIF with the
25   amount in controversy exceeding $75,000.
26          118.    Plaintiff Daniel Michael and Lillian Leong, both residents of Walnut Creek,
27   California, are the trustees of the Michael Leong Family Trust DTD 08/13/2013 (“Michael
28
                                                   -23-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 24 of 68



 1   Trust”). The Michael Leong Family Trust purchased securities from and/or invested in DLIF with
 2   the amount in controversy exceeding $75,000.
 3          119.    Plaintiff Jennifer Mvongo, a resident of San Diego, California , is the trustee of the
 4   Jennifer M. Mvongo Revocable Trust (“Mvongo Trust”). The Mvongo Trust purchased securities
 5   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
 6          120.    Plaintiffs Ramesh Patel and Alison Patel, both residents of Mill Valley, California,
 7   are the trustees of the R. Patel and A. Patel TTEE, KENEW DBP U/A DTD 12/31/2016
 8   (collectively, the “Patels”). The Patels purchased securities from and/or invested in DLIF with the
 9   amount in controversy exceeding $75,000.
10          121.    Plaintiff David Malcolm Potts (“Potts”) is an individual who resides in Berkeley,
11   California. Potts purchased securities from and/or invested in DLIF with the amount in
12   controversy exceeding $75,000.
13          122.    Plaintiff Thomas F. Reiser, Jr. (“Reiser”) is an individual who resides in Alamo,
14   California. Reiser purchased securities from and/or invested in DLIF with the amount in
15   controversy exceeding $75,000.
16          123.    Plaintiff James E. Salter (“Salter”) is an individual who resides in San Ramon,
17   California. Salter purchased securities from and/or invested in DLIF with the amount in
18   controversy exceeding $75,000.
19          124.    Plaintiff Ridge Sampson, a resident of Mill Valley, California, is the trustee of the
20   Ridge Sampson Revocable Trust (“Sampson Trust”). The Sampson Trust purchased securities
21   from and/or invested in DLIF with the amount in controversy exceeding $75,000.
22          125.    Plaintiff Aaron Michael Silva (“Silva”) is an individual who resides in Dallas,
23   Texas. Silva purchased securities from and/or invested in DLIF with the amount in controversy
24   exceeding $75,000.
25          126.    Gerald Guy Stokes, Jr. (“Stokes”) is an individual who resides in San Mateo,
26   California. Stokes purchased securities from and/or invested in DLIF with the amount in
27   controversy exceeding $75,000.
28
                                                    -24-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 25 of 68



 1          127.   Plaintiff Max Luis Tejada (“Tejada”) is an individual who resides in Carlsbad,
 2   California. Tejeda purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          128.   Plaintiff Trinh-Mai N. Vo (“Vo”) is an individual who resides in Dublin,
 5   California. Vo purchased securities from and/or invested in DLIF with the amount in controversy
 6   exceeding $75,000.
 7          129.   Plaintiff Bret M. Walberg (“Walberg”) is an individual who resides in Goodyear,
 8   Arizona. Walberg purchased securities from and/or invested in DLIF with the amount in
 9   controversy exceeding $75,000.
10          130.   Plaintiff Michael Witlin (“Witlin”) is an individual who resides in Lafayette,
11   California. Witlin purchased securities from and/or invested in DLIF with the amount in
12   controversy exceeding $75,000.
13          131.   Plaintiff Bennet Woodward (“Woodward”) is an individual who resides in Cardiff
14   by the Sea, California. Woodward purchased securities from and/or invested in DLIF with the
15   amount in controversy exceeding $75,000.
16          132.   Plaintiffs Dimitri Katamanin, individually and as the trustee of the Four Season’s
17   Trust purchased securities from and/or invested in DLIF with the amount in controversy
18   exceeding $75,000.
19          133.   Plaintiff Sameer Kero, a resident of Chicago, Illinois, is the trustee of the Flexedge
20   Investment Management Defined Benefit Pension Plan & Trust (“Flexedge Trust”). The Flexedge
21   Trust purchased securities from and/or invested in DLIF with the amount in controversy
22   exceeding $75,000.
23          134.   Plaintiff Sameer Kero (“S. Kero”) is an individual who resides in Chicago, Illinois.
24   S. Kero purchased securities from and/or invested in DLIF with the amount in controversy
25   exceeding $75,000.
26          135.   Plaintiff Chanda Mehta Kero (“C. Kero”) is an individual who resides in Chicago,
27   Illinois. C. Kero purchased securities from and/or invested in DLIF with the amount in
28   controversy exceeding $75,000.
                                                   -25-
                                                COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 26 of 68



 1          136.    N. Kero Investments, LTD., LLLP (“Kero Investments”) is an Illinois limited
 2   liability limited partnership with its principal place of business in Chicago, Illinois. Kero
 3   Investments purchased securities from and/or invested in DLIF with the amount in controversy
 4   exceeding $75,000.
 5          137.    Plaintiff S. Kero Limited Partnership (“Kero LP”) is a Florida limited partnership
 6   with its principal place of business in Brooksville, Florida. Kero LP purchased securities from
 7   and/or invested in DLIF with the amount in controversy exceeding $75,000.
 8          138.    Plaintiff Niloufer Kero (“Niloufer Kero”) is an individual who resides in
 9   Springhill, Florida. Niloufer Kero purchased securities from and/or invested in DLIF with the
10   amount in controversy exceeding $75,000.
11          139.    Plaintiff Niloufer Kero, a resident of Springhill, Florida, is the trustee of Niloufer
12   Kero Revocable Family Trust (“Niloufer Kero Trust”). The Niloufer Kero Trust purchased
13   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
14          140.    Plaintiff Shawkat Kero (“Shawkat Kero”) is an individual who resides in Jersey
15   City, NJ. Shawkat Kero purchased securities from and/or invested in DLIF with the amount in
16   controversy exceeding $75,000.
17          141.    Plaintiff Sarita Mehta (“Mehta”) is an individual who resides in Chicago, Illinois.
18   Mehta purchased securities from and/or invested in DLIF with the amount in controversy
19   exceeding $75,000.
20          142.    Plaintiff Narendrakumar & Smita Mehta Joint (“N&S Mehta”) are individuals who
21   reside in Hoffman Estates, Illinois. N&S Mehta purchased securities from and/or invested in
22   DLIF with the amount in controversy exceeding $75,000.
23          143.    Plaintiff Pareshkumar Desai (“Pareshkumar Desai”) in an individual who resides
24   in Crystal River, Florida. Pareshkumar Desai purchased securities from and/or invested in DLIF
25   with the amount in controversy exceeding $75,000.
26          144.    Plaintiffs Etienne Boillot, a resident of Mamaroneck, New York, and Stuart E.
27   Lucas, a resident of Chicago, Illinois, are the trustees of the GST Trust. GST Trust purchased
28   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
                                                     -26-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 27 of 68



 1          145.   Plaintiff Anthony V. Dub (“Dub”) is an individual who resides in New York, New
 2   York. Dub purchased securities from and/or invested in DLIF with the amount in controversy
 3   exceeding $75,000.
 4          146.   Plaintiff Michael Driscoll (“M. Driscoll”) is an individual who resides in
 5   Louisville, Kentucky. M. Driscoll purchased securities from and/or invested in DLIF with the
 6   amount in controversy exceeding $75,000.
 7          147.   Plaintiffs Neal Driscoll and Alia Driscoll (the “Driscolls”) are individuals who
 8   reside in Bozeman, Montana. The Driscolls purchased securities from and/or invested in DLIF
 9   with the amount in controversy exceeding $75,000.
10          148.   Plaintiff Dennis J. FitzSimons (“FitzSimons”) is an individual who resides in
11   Naples, Florida. FitzSimons purchased securities from and/or invested in DLIF with the amount
12   in controversy exceeding $75,000.
13          149.   Plaintiffs U.S. Bank N.A., a national association incorporated in Delaware, Soyla
14   V. Rausch are the trustee for the Carrie G. Cox TUW Tr. B FBO Mary Hancock (“First Hancock
15   Trust”). The First Hancock Trust purchased securities from and/or invested in DLIF with the
16   amount in controversy exceeding $75,000.
17          150.   Plaintiffs U.S. Bank N.A., a national association incorporated in Delaware, and
18   Soyla V. Rausch are the trustee for the Harriet C. Collis TUA Tr. B FBO Mary Hancock
19   (“Second Hancock Trust”), is domiciled in Naples, Florida. The Second Hancock Trust
20   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
21   $75,000.
22          151.   Plaintiff, William Wayne Hancock III, a resident of Louisville, Kentucky, is the
23   trustee of the George B. Hancock Trust (“G.B. Hancock Trust”). The G.B. Hancock Trust
24   purchased securities from and/or invested in DLIF with the amount in controversy exceeding
25   $75,000.
26          152.   Plaintiffs John Vance Hancock and Nancy A.D. Hancock (the “Hancocks”) are
27   individuals who reside in Easton, Connecticut. The Hancocks purchased securities from and/or
28   invested in DLIF with the amount in controversy exceeding $75,000.
                                                   -27-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 28 of 68



 1          153.   Plaintiff Michael Harrigan (“Harrigan”) is an individual who resides in Tequesta,
 2   Florida. Harrigan purchased securities from and/or invested in DLIF with the amount in
 3   controversy exceeding $75,000.
 4          154.   Plaintiff Michael Harrigan, a resident of Tequesta, Florida, is the trustee for the
 5   Michael J. Harrigan Trust (“Harrigan Trust”). The Harrigan Trust purchased securities from
 6   and/or invested in DLIF with the amount in controversy exceeding $75,000.
 7          155.   Plaintiff John H. Heuberger, a resident of Westminster, Colorado, is the trustee of
 8   the WBK 2012 Trust (“WBK Trust”). The WBK Trust purchased securities from and/or invested
 9   in DLIF with the amount in controversy exceeding $75,000.
10          156.   Plaintiff Loeb Holding Corporation (“Loeb”) is a New York corporation with its
11   principal place of business in New York, New York. Loeb purchased securities from and/or
12   invested in DLIF with the amount in controversy exceeding $75,000.
13          157.   Plaintiff Armando Pauker (“Pauker”) is an individual who resides in Glenview,
14   Iliniois. Pauker purchased securities from and/or invested in DLIF with the amount in controversy
15   exceeding $75,000.
16          158.   Plaintiff SAS ARDIS (“SAS ARDIS”) is a foreign holding company, in which
17   David Spector invested. SAS ARDIS purchased securities from and/or invested in DLIF and/or
18   DLIFF with the amount in controversy exceeding $75,000.
19          159.   Plaintiff Vasundhara Tolia (“V. Tolia”) is an individual who resides in Bloomfield
20   Hills, Michigan. V. Tolia purchased securities from and/or invested in DLIF with the amount in
21   controversy exceeding $75,000.
22          160.   Plaintiff Osman Uslu (“Uslu”) is competent adult. Uslu purchased securities from
23   and/or invested in DLIF and/or DLIFF with the amount in controversy exceeding $75,000.
24          161.   Plaintiff Bret M. Walberg (“Walberg”) is an individual who resides in Goodyear,
25   Arizona. Walberg purchased securities from and/or invested in DLIF with the amount in
26   controversy exceeding $75,000.
27

28
                                                   -28-
                                                COMPLAINT
         Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 29 of 68



 1           162.   Plaintiff Shai Wininger a.k.a. Shay Wininger (“Wininger”) is an individual who
 2   resides in Haifa, Israel. Wininger purchased securities from and/or invested in DLIF and/or
 3   DLIFF with the amount in controversy exceeding $75,000.
 4           163.   Plaintiffs Philip Nadel and Blair Ambach (“Nadal/Ambach”) are individuals who
 5   reside in Boca Raton, Florida, and Plaintiff Chancellor Capital is a Florida limited liability
 6   company (collectively, “Nadal/Ambach/Chancellor”). Nadal/Ambach/Chancellor purchased
 7   securities from and/or invested in DLIF with the amount in controversy exceeding $75,000.
 8           164.   Plaintiff Sanjay Tolia (“S. Tolia”) is an individual who resides in Manhattan
 9   Beach, California. S. Tolia purchased securities from and/or invested in DLIF with the amount in
10   controversy exceeding $75,000.
11           165.   Plaintiff Vinay Tolia, a resident of Miami, Florida, is the trustee of Sanjay Tolia
12   2014 Annuity Trust (“S. Tolia Trust”). The S. Tolia Trust purchased securities from and/or
13   invested in DLIF with the amount in controversy exceeding $75,000.
14           166.   Plaintiff Jerry G. Ryder (“Ryder”) is an individual who resides in Lake Bluff,
15   Illinois. Ryder purchased securities from and/or invested in DLIF with the amount in controversy
16   exceeding $75,000.
17                                     GENERAL ALLEGATIONS
18           Backround:
19           167.   DLIF was organized as a Delaware limited partnership in September 2012 to
20   operate as a private investment partnership. DLI was the general partner of DLIF and acted as the
21   limited partnership’s investment advisor. DLI was headquartered in Glendale, California. Ross
22   was the founder, 100% owner, managing member and CEO of DLI.
23           168.   Through December 2015, DLIF’s private placement memoranda (“PPMs”) and
24   monthly letters sent to investors described DLIF’s investment strategy as designed to earn double
25   digit returns in the 10%-14% range through the purchase of short-term loans originated by other
26   lending platforms, such as IOU Central, Dealstruck, Quarterspot and Loan Hero. 2 These PPMs
27
     2
28    As detailed further below, Ross secretly held ownership interests in a number of the loan
     counterparties, including Dealstruck, Quarterspot and Loan Hero.
                                                    -29-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 30 of 68



 1   and investor letters emphasized the loans DLIF purchased: (a) were issued by qualified,
 2   established U.S. based businesses, and/or individuals with high FICO scores; (b) had short terms
 3   of less than 18 months; (c) were fully amortizing; (d) were guaranteed by the borrowers; and (e)
 4   were secured by the assets of the borrower.
 5          169.    The PPMs also emphasized that investors were not restricted by any lock-up
 6   period and would have monthly liquidity (with redemptions allowed on 35 days notice). DLIF
 7   theoretically was able to provide this liquidity because its held a large number of small loans with
 8   short maturity, thus giving DLIF sufficient liquidity to cover investor withdrawal requests if
 9   necessary. Liquidity in a fund is a strong selling point.
10          170.    As late as November 2015, Ross communicated to investors in his monthly
11   newsletter that “we start Q4 of 2015 with no changes to our current strategy: 1. Buy loans issued
12   to established, local businesses from multiple online lenders. 2. Maintain unlevered, double-digit,
13   investment returns.”
14          171.    However, under EisnerAmper’s watch and without notice to its investors, in late
15   2014 and throughout 2015, DLI’s investment strategy shifted to setting up large financing
16   structures with other lending platforms that purportedly paid a fixed return on the investment.
17   DLI also began lending large sums to two newly formed platforms (Talking Capital and VoIP
18   Guardian), who themselves loaned money to two highly suspect “Tier 3” foreign telecom
19   companies. These changes fundamentally altered the nature of Plaintiffs’ investment and
20   increased risk by (a) concentrating risk and (b) reducing liquidity. In effect, DLIF became a new
21   investment once it started investing large sums into lending platforms and other credit providers,
22   rather than holding a number of small notes.
23          172.    The shift in investment strategy was memorialized in a December 2015 PPM,
24   which disclosed for the first time that the fund was shifting from investing directly in small, short
25   term loans to creditworthy borrowers to investing in “non-bank lenders.” In truth, however, DLI
26   shifted to this alternative investment strategy over a year earlier. EisnerAmper failed to disclose
27   in its 2015 audit that DLI had fundamentally altered its investment strategy long before the
28
                                                     -30-
                                                  COMPLAINT
         Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 31 of 68



 1   December 2015 PPM was circulated, thereby using investor funds for purposes that were neither
 2   authorized nor disclosed.
 3            173.   Furthermore, under EisnerAmper’s watch, DLI invested heavily in lending
 4   platforms in which Ross owned an interest. Such related-party transactions demanded heightened
 5   scrutiny from EisnerAmper. In fact, Ross used these related party transactions to manipulate
 6   “repayment” evidence on DLI's loans, thus artificially inflating DLIF’s NAV by concealing the
 7   true default rate on its assets.
 8            174.   On the foundation EisnerAmper’s clean audits verifying DLI’s valuation methods
 9   and consistent monthly returns, Ross was able to grow his Ponzi scheme from just over $16
10   million in investments at the end of 2013 to nearly $800 million at the end of 2018, including
11   over $103 million invested by Plaintiffs.
12            175.   On February 11, 2019, DLI sent a letter to each of the Funds’ investors
13   announcing that the Funds had suspended withdrawals and redemptions. The letter further
14   announced that one of DLI’s major counterparties, VoIP Guardian, had stopped making interest
15   payments on $160 million borrowed from DLI, and that DLI “suspects that the cessation of
16   payments (was) the likely result of misconduct . . . and that a substantial portion of the $160
17   million may not be recoverable.”
18            176.    On March 22, 2019, the SEC filed a fraud action against DLI in federal court in
19   Los Angeles alleging violations of various federal securities laws, including Sections 206(1) and
20   206(2) of the Investment Advisors Act of 1940, Section 10(b) of the Exchange Act and Rule
21   10(b)(6), and Section 17(a) of the Securities Act, charging that DLI had fraudulently overvalued
22   DLIF’s assets (and those of a second foreign feeder fund created after EisnerAmper’s tenure,
23   DLIFF) to induce investments and extract excess management fees. 3
24            177.   On April 1, 2019, DLI, DLIF, and other affiliated entities were placed into
25   receivership and a permanent receiver was appointed.
26            178.   On August 11, 2020, Ross was arrested following a grand jury indictment on ten
27   counts of wire fraud. The indictment charged that “beginning no later than in or about December
28   3   SEC v. Direct Lending Invs., LLC, No. 2:19-cv-02188-DSF-MRW (C.D. Cal.) (Fischer, J.).
                                                    -31-
                                                 COMPLAINT
         Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 32 of 68



 1   2013, and continuing to in or about March 2019 . . . Ross, and others known and unknown to the
 2   Grand Jury, knowingly with the intent to defraud, devised, participated in and executed a scheme
 3   to defraud the funds [and] their investors . . . as to material matters, and to obtain money and
 4   property from the victims by means of material facts and fraudulent pretenses, representations
 5   and promises, and the concealment of material facts.” The indictment further alleged Ross caused
 6   “monthly assets values to be cumulatively inflated by over $300 million.”
 7           179.   On August 11, 2020, the SEC filed a civil enforcement action against Ross,
 8   alleging an intricate, multi-year effort by Ross to fraudulently inflate the value and returns for
 9   investment positions held by the funds. 4 The SEC alleged that Ross orchestrated a scheme
10   whereby DLIF counterparty Quarterspot would make “rebate” payments to the fund in order to
11   give the false impression that borrowers were making principal payments on delinquent loans,
12   and that under DLI’s valuation policy, these non-performing loans should have been marked
13   down 50% or 100% and reserved against the Funds’ interest income. Instead the loans were
14   valued at par because of the false payments Ross engineered.
15           180.   DLI’s fraudulent conduct involved more than Quarterspot, and included: (a)
16   pervasive fraud and misrepresentations to investors since inception; (b) accounting records and
17   account statements delivered to investors that misrepresented income, valuation of assets and net
18   worth as well as overstated asset values; (c) an aggregate underreported allowance for bad debt
19   expense of $501.4 million due to the overstated nature of the loan portfolio and generally high
20   risk investments, many of which varied from the type and nature of investments promised to
21   investors; (d) a total of $647 million that was loaned to counterparties in which Ross had or may
22   have had a financial interest; and (e) a bad debt expense of $343.7 million relative to the
23   obligations of these related loan counterparties. 5
24           181.   Because all of DLI's assets were “Level 3” assets, meaning they were illiquid and
25   could not be valued through market prices or other observable metrics, proper valuation of its
26   4SEC v. Ross, No. 2:20-cv-07202 (C.D. Cal.) (Fischer, J.).
27
     5See generally Receiver’s Report Regarding the Investigation of the Receivership Entities’
     Business Conduct and Recommendations Regarding Distribution – Securities and Exchange
28   Commission v. Direct Lending Investments, LLC, C.D. Cal. Case No. 2:19-cv-02188-DSF-MRW,
     Dkt. No. 320.
                                                     -32-
                                                  COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 33 of 68



 1   assets was critical to understanding DLI's financial health. Thus, properly testing DLI's valuation
 2   methodology was central to EisnerAmper's work as auditor — work it did not perform.
 3          EisnerAmper’s Engagements:
 4          182.    EisnerAmper served as DLIF’s independent auditor for the fiscal years ending
 5   December 31, 2014 and December 31, 2015. In addition, EisnerAmper drafted a new audit for
 6   fiscal year ending December 31, 2013, even though an audit had previously been prepared by its
 7   predecessor, the national auditing firm BDO. Notably, EisnerAmper did not disclose its 2013
 8   audit as a “restated” audit, nor did it disclose the differences between its audit and BDO’s audit or
 9   the reasons for redoing the audit; both failures were a breach of applicable accounting standards.
10   EisnerAmper also re-issued a year-end 2014 audit in connection with DLI’s N2 registration with
11   the SEC. The 2013 restated audit, which was issued as a combined audit with the 2014 audit on
12   July 1, 2015, is attached hereto as Exhibit 1. The year-end 2014 audit issued and submitted to the
13   SEC on December 28, 2015 (but not circulated to investors) is attached hereto as Exhibit 2. The
14   2015 audit, which was issued on June 23, 2016, is attached hereto as Exhibit 3.
15          183.    On January 8, 2015, EisnerAmper and DLIF signed their first engagement letter
16   and, among other things, agreed: “[EisnerAmper] will audit the statement of assets and liabilities
17   of the Fund as of December 31, 2014 and 2013, including the schedule of investments and
18   retained statement of operations, changes in partners’ capital, cash flows for the years then ended.
19   Based on our audit, we will issue a written report on the Fund’s financial statement and schedules
20   supporting the financial statements (if required), all of which are to be included in the Funds
21   initial registration statement (Form N-2) proposed to be filed under the rules prescribed by the
22   Securities and Exchange Commission.”
23          184.    On January 8, 2016, EisnerAmper and DLIF signed an engagement agreement to
24   “audit the statement of assets and liabilities of the Fund as of December 31, 2015, including the
25   schedule of investments and retained statement of operations and cash flows for year then ended,
26   and the statement of changes in partners’ capital for each of the two years in the period then
27   ended, and the related notes to the financial statements.”
28
                                                    -33-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 34 of 68



 1          185.    The written objective of each audit was “the expression of an opinion about
 2   whether the Fund’s financial statements are fairly presented, in all material respects, in
 3   conformity with principles generally accepted in the United States of America (‘GAAP’).”
 4          186.    EisnerAmper agreed as part of each engagement that it “was responsible for
 5   conducting our audit of the financial statement in accordance with the standards established by
 6   the Public Fund Accounting Oversight Board (United States) (‘PCAOB’).” Adoption of PCAOB
 7   standards –– amongst the most stringent auditing standards –– provided extra comfort to DLI’s
 8   investors.
 9          187.    EisnerAmper also consented to DLI’s identification of EisnerAmper as its auditor
10   in marketing and informational materials sent to investors and prospective investors.
11          188.    A Private Placement Memorandum was prepared by DLI upon EisnerAmper’s
12   retention in January 2015 (“January 2015 PPM”). On information, investigation and belief,
13   EisnerAmper consented to be identified and was identified as DLIF’s auditor in the January 2015
14   PPM. Between January 8, 2015 and December 2015, the January 2015 PPM identifying
15   EisnerAmper as DLIF’s auditor was provided to every prospective investor and every existing
16   investor in DLIF, including Plaintiffs herein. In addition, the January 2015 PPM identifying
17   EisnerAmper as DLIF’s auditor was provided to the RIA of each prospective and existing
18   investor represented by an RIA.
19          189.    A new PPM was prepared by DLI in December 2015 (“December 2015 PPM”),
20   which disclosed to investors for the first time a fundamental shift in DLI’s investment strategy,
21   moving from making direct investments in small, short term loans to funding “non-bank lenders.”
22   On information, investigation and belief, EisnerAmper consented to be identified and was
23   identified as the auditor of DLIF in the December 2015 PPM, thus providing assurance to
24   investors that the fund had already retained well-renowned auditor. Between December 2015 and
25   September 2016 (when Deloitte replaced EisnerAmper), the December 2015 PPM identifying
26   EisnerAmper as DLIF’s auditor was provided to every prospective investor and every existing
27   investor in DLIF, including Plaintiffs herein. In addition, the December 2015 PPM identifying
28
                                                    -34-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 35 of 68



 1   EisnerAmper as DLIF’s auditor was provided to the RIA of each prospective and existing
 2   investor represented by an RIA.
 3          190.    On information, investigation, and belief, between January 8, 2015 and September
 4   30, 2016, EisnerAmper consented to and was identified as DLIF’s auditor in all marketing
 5   materials sent to prospective and existing investors, including Plaintiffs and the RIAs.
 6          191.    On or about July 1, 2015, EisnerAmper’s combined 2013 and 2014 audit was
 7   provided to each Plaintiff (and their RIAs) who had invested as of July 1, 2015. After July 1,
 8   2015, EisnerAmper’s combined 2013 and 2014 audit was provided to every prospective investor
 9   in the Funds (and their RIAs), including Plaintiffs who invested after said date.
10          192.    On or about June 23, 2016, EisnerAmper’s 2015 audit was provided to each
11   Plaintiff (and their RIAs) who had invested as of June 23, 2016. After June 23, 2016,
12   EisnerAmper's 2015 audit was provided to every prospective investor in the Funds (and their
13   RIAs), including Plaintiffs who invested after the date.
14          193.    Even though some Plaintiffs invested in the Funds before EisnerAmper became
15   auditor, they and/or their RIAs (or other investment advisor(s)) relied on EisnerAmper in
16   deciding to keep their investments in DLIF after review EisnerAmper’s audits of DLIF’s financial
17   statements.
18          194.    Plaintiffs who purchased after EisnerAmper became auditor, and their RIAs (or
19   other investment advisor(s)), performed due diligence on the Funds before investing, including
20   review of the financial statements audited by EisnerAmper, as well as ongoing due diligence after
21   purchase. EisnerAmper’s clean audits of DLIF’s financial statement were material to each of
22   these Plaintiffs’ decision to invest in and continue their investments in DLIF.
23          EisnerAmper’s Responsibilities as Auditor:
24          195.    The American Institute of Certified Public Accountants ("AICPA") is the
25   organization that develops and establishes professional standards and defines an auditor's
26   responsibilities when auditing financial statements.
27

28
                                                    -35-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 36 of 68



 1          196.          The AICPA issues detailed interpretations of GAAS rules and auditor
 2   responsibilities through the Statements of Accounting Standards codified into AU sections
 3   (“AU”). See AU-C §§ 200.01, 200.02.
 4          197.          As an independent auditor, EisnerAmper had to adhere to the rules and regulations
 5   promulgated by the AICPA in auditing DLIF’s financial statements, including the following:
 6                   i.          “An auditor conducting an audit in accordance with GAAS is responsible
 7                               for obtaining reasonable assurance that the financial statements as a whole
 8                               are free from material misstatement, whether caused by fraud or error.”
 9                               AU-C § 240.05. The EisnerAmper engagement letters describe “reasonable
10                               assurance” as “a high level of assurance.”
11                  ii.          “The auditor should perform risk assessment procedures to provide a basis
12                               for the identification and assessments of risks of material misstatement at
13                               the financial and relevant assertion levels.” AU-C § 315.05.
14                 iii.          In evaluating and assessing the risks of material misstatements [in financial
15                               statements], as required by [AU-C § 315] the auditor should evaluate the
16                               degree of estimation uncertainty associated with accounting estimates and
17                               determine whether, in the auditor’s professional judgment, any of those
18                               accounting estimates that have been identified as having high estimation
19                               uncertainty give rise to significant risks. AU-C § 540.10-11.
20                 iv.           Because related parties are not independent of each other, financial
21                               reporting frameworks establish specific accounting and disclosure
22                               requirements for related party relationships, transactions, and balances to
23                               enable users of the financial statements to understand their nature and
24                               actual or potential effects on the financial statements. Therefore, the
25                               auditor has a responsibility to perform audit procedures to identify, assess
26                               and respond to the risks of material misstatement arising from the entity’s
27                               failure to appropriately account for or disclose related party relationships,
28
                                                         -36-
                                                      COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 37 of 68



 1                            transactions or balances. See PCAOB AS 2410 (Related Parties); see also
 2                            AU-C § 334.
 3                v.          “When using external confirmation procedures, the auditor should maintain
 4                            control over external confirmation requests, including: a. determining the
 5                            information to be confirmed or requested; b. selecting the appropriate
 6                            confirming party; c. designing the confirmation requests are properly
 7                            directed to the appropriate confirming party and provide for being
 8                            responded to directly to the auditor; and d. sending the requests, including
 9                            follow-up requests, when applicable to the confirming party.” AU-C §
10                            505.07.
11                vi.         “If the auditor has determined that a written response to a positive
12                            confirmation request is necessary to obtain sufficient appropriate audit
13                            evidence, alternative audit procedures will not provide the audit evidence
14                            the auditor requires. If the auditor does not obtain such confirmation, the
15                            auditor should determine the implications for the audit and auditor’s
16                            opinion, in accordance section 705.” AU-C § 505.13.
17              vii.          “The auditor should modify in the auditor’s report when a. the auditor
18                            concludes that based on the audit evidence obtained, the financial
19                            statements as a whole are materially misstatement or b. the auditor is
20                            unable to obtain sufficient audit evidence to conclude that the financial
21                            statements as a whole are free from material misstatement.” AU-C §
22                            705.07.
23         198.        By adhering to the above-referenced rules and regulations, an independent auditor
24   furthers its multiple objectives to, among other things:
25                 i.         “Obtain sufficient appropriate audit evidence regarding the a. valuation of
26                            investments in securities and derivative instruments; b. existence and
27                            condition of inventory; c. completeness of litigation, claims, and
28                            assessments involving the entity; and d. presentation and disclosure of
                                                      -37-
                                                   COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 38 of 68



 1                             segment information, in accordance with the applicable financial reporting
 2                             framework.” AU-C § 501.03
 3                ii.          “Obtain sufficient appropriate audit evidence about whether, in the context
 4                             of the applicable financial reporting framework a. accounting estimates,
 5                             including fair value accounting estimates, in the financial statements,
 6                             whether recognized or disclosed, are reasonable and b. related disclosures
 7                             in the financial statements are adequate.” AU-C § 540.06.
 8         199.         The Public Company Accounting Oversight Board (“PCAOB”) is charged with
 9   overseeing the auditing of public companies and adopting standards related to auditing, quality
10   control, ethics, independence and other standards regarding auditing (and by which standards
11   EisnerAmper agreed to in conducting the Audits), and has stated that “[f]or specifically
12   identified risks of material misstatement due to fraud, such as significant related-party
13   transactions not in the ordinary course of business, the auditor generally responds by changing
14   the nature, timing and/or extent of auditing procedures.” PCAOB Rel. 2007-001 at 5-6. (Jan. 22,
15   2007) (citing AU-C § 316.52); see also AU-C § 330.06-07 (Dec. 15, 2012).
16         200.         The PCAOB further requires auditors to test, and to document their testing of,
17   management’s assumptions and other aspects of financial statement issuers’ accounting
18   estimates, such as estimations of Level 3 asset values. PCAOB Rel. 2007-001, at 10. See also
19   AU-C § 540.06.
20         201.         EisnerAmper had to follow GAAS and other applicable standards and obtain
21   evidence supporting the valuation of DLIF investments in DLIF’s financial statements.
22         202.         EisnerAmper was also required to perform its Audits with due care, professional
23   skepticism, and in a manner sufficient to address the existence of and disclosure requirements for
24   related party transactions.
25         203.         EisnerAmper further agreed in its engagement letters that:
26         “Our audit of the Financial statements will include tests of the documentary evidence
           supporting the transactions recorded in the accounts, including direct confirmation of
27
           certain assets and liabilities by correspondence with selected customers, creditors and
28         financial institutions.”
                                                       -38-
                                                    COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 39 of 68



             “An audit also includes evaluating the appropriateness of accounting policies used and the
 1           reasonableness of significant accounting estimates made by management.”
 2           “Our audit of the financial statements will also include reading the other information in
             the Funds annual report and considering whether other information in the annual report ...
 3           is materially inconsistent with information in the financial statements.”
 4           “We are also required to read any document ... that contains or incorporates by reference
             our annual report, or contains any reference to us.”
 5

 6           204.      EisnerAmper regularly met, spoke and corresponded with DLIF about operations,
 7   transactions, business structures, accounting policies and other issues relevant to DLIF’s
 8   financial statements; had access to internal corporate data and reports; and had the opportunity to
 9   test DLI’s financial statements and internal controls.
10           205.      In each of its audits EisnerAmper stated that: (a) it believed its auditing work
11   provided a reasonable basis for its opinion; (b) the financial statements subject to the Audit were
12   prepared in conformity with GAAP; (c) the financial statements subject to the Audit were free of
13   material misstatement; (d) the financial statements subject to Audit presented fairly, in all
14   material respects, the financial position and results of operations and cash flows of DLIF as of
15   December 31 of the relevant year; and (e) the Audits were performed in compliance with GAAS.
16           206.      As described below, these statements were false.
17           2013 Audit - Restated by EisnerAmper:
18           207.      EisnerAmper’s 2013 audit was crafted to conceal a prior audit performed by BDO
19   with an “Emphasis of Matter” that was a warning sign to potential investors.
20           208.      BDO’s 2013 audit of DLIF included a prominent “Emphasis of Matter” in relation
21   to its opinion:
22           “At December 31, 2013 Direct Lending Income Fund, LP held investments in non-
             marketable business notes (‘Notes’). The fair values of the Notes have been estimated by
23           Direct Lending Investments, LLC (‘General Partner’) in the absence of observable inputs
             as defined by Accounting Standards Codification Topic 820, ‘Fair Value Measurement’.
24           Those estimated fair values may differ significantly from the values that would have been
25           used had a ready market for the Notes existed, and the differences could be material to the
             financial statements.”
26
             209.      Ross feared the Emphasis of Matter would dissuade investment in his nascent
27
     fund.
28
                                                       -39-
                                                    COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 40 of 68



 1         210.    In order to improve the chances of securing additional investors, Ross shopped for
 2   an auditor to draft a new 2013 audit without an emphasis of matter and help conceal the 2013
 3   audit authored by BDO.
 4         211.    EisnerAmper obliged. On January 8, 2015, EisnerAmper was engaged as auditor
 5   for DLIF. EisnerAmper authored a new 2013 audit (combined with the 2014 audit), yet never
 6   disclosed in its audit that it was restating BDO’s audit, nor disclosed the differences between its
 7   audit and BDO’s audit. Ex. 1.
 8         212.    Authoring a new audit and replacing a prior auditor’s work without identifying the
 9   new audit as “restated” is a flagrant departure from GAAS and other applicable professional
10   standards. EisnerAmper’s acquiescence in Ross’s auditor shopping reveals EisnerAmper’s active
11   participation in assisting DLI with concealing information about the integrity of DLI’s
12   accounting and its questionable valuation assumptions used to overstate investor principal in and
13   income derived from the partnership.
14         213.    Furthermore, any auditor who is asked to re-author a prior-year audit must be
15   appropriately skeptical that the client is “auditor shopping,” i.e. searching for an auditor who will
16   provide a desired opinion (which BDO did not, as it placed an “Emphasis of Matter” in its
17   opinion, and utilized a significantly higher discount rate). Thus, EisnerAmper should have been
18   skeptical about the integrity of DLIF’s finances from the start, as DLIF’s solicitation of the
19   engagement itself raised a significant red flag regarding DLI and Ross’s integrity.
20         214.    Ross’s justification for needing to switch auditors does not withstand minimal
21   scrutiny. On or about November 21, 2014, Ross was introduced to Hiren Modi (“Modi”), a
22   senior level partner at EisnerAmper. An email dated December 12, 2014 from a potential
23   investor that was forwarded to Ross suggested that “BDO resigned Direct Lending,” to which
24   Ross responded: “They (BDO) don’t want to go through the ’40 Act process. They really don’t
25   have experience with level 3 assets within public structure. It was pretty mutual.” As a national
26   and prominent accounting firm, BDO is capable of valuing Level 3 assets — it is a core function
27   of virtually any national auditing firm’s work.
28
                                                   -40-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 41 of 68



 1         215.    Before accepting the DLI engagement, EisnerAmper was required by applicable
 2   auditing standards to inquire of BDO as to the reasons it was no longer engaged by DLIF.
 3         216.    Specifically, EisnerAmper had to make specific and reasonable inquiry of BDO
 4   regarding matters that would assist it in determining whether to accept the engagement. And,
 5   BDO was further required to respond promptly and fully, on the basis of known facts, to
 6   EisnerAmper’s reasonable inquiries. See AU-C § 510; PCAOB AS 2610.09.
 7         217.    Matters subject to inquiry should have included: (a) information that might bear on
 8   the integrity of management; (b) disagreements with management as to accounting principles,
 9   audit procedures or similarly significant matters; (c) communications to audit committees or
10   others with equivalent authority and responsibility regarding fraud, illegal acts by clients and
11   internal control related matters; (d) the predecessor auditor’s understanding as to the reasons for
12   the change in auditors; and (e) the predecessor auditor’s understanding of the nature of the
13   company’s relationships and transactions with related parties and significant unusual
14   transactions. See id.
15         218.    On investigation, information and belief, EisnerAmper did not contact BDO to
16   inquire into why BDO had ended its engagement with DLI before agreeing to become successor
17   auditor on January 8, 2015.
18         219.    Despite BDO’s inclusion of the “Emphasis of Matter” identifying the significant
19   risk of material overvaluation of DLIF’s Level 3 assets in its 2013 audit, EisnerAmper did not
20   include an “Emphasis of Matter” or any other qualification to the clean opinions it issued for
21   2013, 2014 and 2015, despite no changes having been made to DLI’s valuation methodology.
22         220.    Further, despite BDO’s clear warning that DLIF’s valuation of its Level 3 assets
23   may be “significantly different” from the fair value of those assets if there were clear inputs to
24   determine the value of DLIF’s holdings, EisnerAmper failed to obtain sufficient audit evidence
25   to adequately test even DLIF’s deficient valuation methodology. This, despite the fact that
26   EisnerAmper promised in its engagement that it would “evaluate the appropriateness of
27   accounting policies used and the reasonableness of significant accounting estimates made by
28   management.”
                                                   -41-
                                                COMPLAINT
     Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 42 of 68



 1         221.    EisnerAmper exacerbated the overvaluation of DLIF’s assets by inexplicably
 2   changing the discount rate used by DLI management from the range in BDO’s 2013 audit
 3   (27.8% to $38.9%) to a single discount rate of 17% across all categories in its 2014 audit. This
 4   unsupported lowering of the discount rate had the desired effect, i.e. increasing the value of
 5   DLIF’s assets. The lower and single discount rate provided by DLI management to EisnerAmper
 6   for the restated 2013/2014 audit was unsupported by any reliable evidence; yet EisnerAmper
 7   simply rubber-stamped DLI’s new discount rate.
 8         2014 Audit by EisnerAmper:
 9         222.    EisnerAmper’s 2014 audit contained a myriad of deficiencies, all of which meant
10   that EisnerAmper’s clean audit opinion was mistated. EisnerAmper failed to note the
11   significance of $7 million in loans to “Talking Capital Partners I” and another $4.46 million
12   worth of loans to “Talking Capital Partners II”; failed to obtain reasonable confirmation and
13   evidence of DLI’s underlying assets (namely, its loans); failed to adequately test DLI’s valuation
14   methodology of its assets; failed to disclose Ross’s related party interests with a number of
15   DLI’s counterparties and lending platforms through which DLI obtained loans; and failed to
16   disclose that DLI was required to be registered as an investment advisor in California but was
17   unlicensed.
18         Talking Capital
19         223.    When EisnerAmper became DLIF’s auditor, DLIF had already entered into its first
20   two transactions with Talking Capital, LLC and related entities (collectively, “Talking Capital”),
21   a company formed by Brad Reifler and Rodney Omanoff in 2014.
22         224.    On October 1, 2014 “Talking Capital Partners I, LLC” borrowed $3,500,000 from
23   DLIF for three months at an interest rate of 17%, payable in arrears “each month following
24   October, November and December 2014.” The October 1, 2014 loan was “due and payable in
25   full on January 2, 2015.”
26         225.    Collectively, these loans were over fourteen times the size of DLI’s other largest
27   loan, and were over one hundred times the size of DLI’s average loan. The size of the loans, as
28   well as the fact that they were not consistent with DLI’s purported business strategy of making
                                                   -42-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 43 of 68



 1   short term loans to established businesses, required EisnerAmper to review the loans and
 2   perform adequate diligence on the creditworthiness of Talking Capital. The loans were also
 3   contrary to DLI’s professed business strategy of acquiring small, short term loans with
 4   established businesses.
 5         226.    Nevertheless, on November 10, 2014, DLIF loaned Talking Capital Partners I an
 6   additional $3,500,000. The Promissory Note and Security Agreement documenting this second
 7   loan contain obvious indicia of fraud. For instance, the Promissory Note itself is simply a
 8   redlined version of another note dated September 2014, with the “redline” strikethroughs still
 9   included on the executed copy. The related Security Agreement is a similar redline from a
10   September 2014 agreement, but is blank as to the telecom receivable purporting to secure the
11   note, i.e., there was no factoring agreement even identified as the collateral for the second
12   Talking Capital Partner I note.
13         227.    In addition, the cover email from Ross to Brad Reifler reveals that Talking Capital
14   had already defaulted on the first loan by failing to pay the very first interest payment due on
15   November 1, 2014: “If you [Reifler] can wire the $49,584.50 tomorrow on the first loan, that
16   would be helpful for me and much easier for Opus [DLIF’s fund administrator] to understand
17   than modifying the agreement to push interest off another month, which does not have the right
18   optics.”
19         Shortly thereafter, DLIF loaned another $4.46 million to "Talking Capital Partners II”
20         228.    The significance of DLI’s loans to Talking Capital was not lost on EisnerAmper.
21   EisnerAmper clearly understood that because of the size of the Talking Capital loans compared
22   to typical loans on DLI’s books, as well as the change in business focus, they required a separate
23   line item on DLI’s balance sheet as well as a separate discussion in the notes of DLI’s financials.
24         229.    On March 3, 2015, Brett Swanson, the Financial Reporting Manager for DLIF’s
25   fund administrator at Opus Fund Services, wrote an email to Maria Larsen, DLIF’s Vice
26   President of Finance, regarding his discussion with EisnerAmper about this issue. Referring to
27   Gautham Deshpande, an EisnerAmper auditor assigned to the DLI audits, the email states:
28
                                                   -43-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 44 of 68



           “Mikhail (from the fund administrator Opus) and I just got off the phone with Gautham
 1         and had a couple of requests for some investment structuring for the financials. As of now
 2         we think it is in the best interest to breakout the Talking Capital Partners loan as a separate
           line item on the balance sheet (and disclosed in the notes) since it doesn’t exactly fall into
 3         the same realm as the other loans; could you please provide us with the original loan
           agreement for our records? We can use this to craft the disclosure note.”
 4
           230.         Despite Opus and Gautham’s discussion of breaking out the Talking Capital loans
 5
     as a separate line item on DLI’s balance sheet and discussing it in the notes to DLIF’s financials,
 6
     there is no discussion in EisnerAmper’s 2014 audit of the Talking Capital loans, not even in the
 7
     notes on “concentration risk” or “risks inherent investing in the notes.”
 8
           231.         Further, EisnerAmper did not disclose in its 2014 audit that Talking Capital had
 9
     already defaulted on its first note when the second note was issued, did not disclose that there
10
     was no collateral backing the second note, did not disclose that Talking Capital had defaulted on
11
     the second note, and did not disclose that the $7 million in loans to Talking Capital were
12
     inconsistent with DLI’s investment strategy of placing small loans with short term borrowers.
13
           232.         Given the size of the Talking Capital notes and the fact that these notes were
14
     inconsistent with DLI’s stated business strategy, EisnerAmper should have closely scrutinized
15
     all transactions with the company.
16
           233.         Yet to help DLI and Ross conceal from investors its shifting investment “strategy”
17
     –– moving away from small, short-term loans to providing credit facilities for new, high-risk
18
     ventures –– EisnerAmper did not disclose their concerns regarding these notes in its 2014 audit.
19
           234.         Had EisnerAmper performed further and appropriate diligence on the
20
     creditworthiness of Talking Capital, its principal (Forefront Capital), or the owner of that
21
     principal (Brad Reifler), it would have found:
22
                   i.          That Mr. Reifler’s former company, Pali Holding, Inc. had filed for
23
                               Bankruptcy in 2010 in the Southern District of New York (10-11727);
24
                  ii.          That Mr. Reifler had been sued by JP Morgan Chase in the Southern
25
                               District of New York (11-CV-4016) relating to his default on a $4.5
26
                               million dollar note he had personally guaranteed for Pali Holdings, Inc.;
27

28
                                                       -44-
                                                    COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 45 of 68



 1                iii.          That another of Mr. Reifler’s company’s, Forefront Management Group
 2                              was being sued in the Eastern District of Pennsylvania (11-cv-07732) by an
 3                              investor, GBForefront, who had purchased $5,000,000 in notes from
 4                              Forefront, for breach of contract and fraud; and
 5                iv.           That the trustee in the Pali Holdings bankruptcy action, Yann Geron, had
 6                              filed an adversary proceeding in the Southern District of New York (Adv.
 7                              Pro. No. 13001178) alleging breach of fiduciary duty, fraudulent transfer,
 8                              waste of corporate assets; and aiding and abetting breach of fiduciary duty.
 9                              Geron’s Complaint alleged: “From the outset and throughout the relevant
10                              time period, Pali Holding and Pali Capital did not have formalized systems
11                              of internal controls and checks and balances. There was little, if any,
12                              oversight over the use of corporate funds, and there was no system in place
13                              to make sure that supposed invoices for consulting fees or commissions to
14                              third parties were legitimate. Likewise, there were no systems in place to
15                              detect, report, and prevent the company from doing business with other
16                              entities that had undisclosed toes to corporate insiders.”
17         235.          These were clear risk factors regarding DLIF’s investments in Talking Capital. Its
18   end of 2014 investments in Talking Capital Partners I and Talking Capital Partners II
19   represented over 11% of its NAV.
20         236.          During the early part of 2015, DLIFs loans to Talking Capital accelerated. By the
21   time EisnerAmper issued its 2014 audit of DLIF on July 1, 2015, DLIF had loaned over $28
22   million to Talking Capital Partners. This was an extreme concentration risk –– 12.71% of the
23   portfolio at the time. Yet EisnerAmper’s 2014 audit makes no mention of the risk posed by this
24   large position anywhere in the “Subsequent Events” note.
25         EisnerAmper’s Failure to Obtain Confirmation of DLI’s Notes
26         237.          In reviewing the book value of Level 3 assets, auditors are required to verify that
27   management’s valuation of assets is fair. To do so, auditors must scrutinize all Level 3 assets, in
28   this case, all of DLI’s underlying loans. Because Level 3 assets are inherently risky and not
                                                        -45-
                                                     COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 46 of 68



 1   subject to external valuation, each one must be evaluated. If an auditor chooses to use a sample
 2   of the assets, it must ensure that its sample is large enough to detect any possibility of fraud.
 3         238.    Despite the need to adequately audit Level 3 assets, AU-C § 501.05, EisnerAmper
 4   performed virtually no review of DLI’s loans. EisnerAmper selected just a meager sample of
 5   DLI’s loans to review — approximately 10% of outstanding obligations. It received responses to
 6   less than half of these inquiries to borrowers in its attempt to obtain audit evidence to confirm
 7   the assets, resulting in confirmations of less than 5% of DLI’s loans.
 8         239.    The lack of successful confirmations alone should have prompted EisnerAmper to
 9   provide a limited opinion or withdraw as auditor, as AU-C § 705.07 requires that an auditor
10   provide a limited opinion or withdraw from an engagement where he or she cannot obtain
11   necessary evidence of an underlying asset.
12         240.    While EisnerAmper was engaged on January 8, 2015, it was not until after May
13   15, 2015 that EisnerAmper began sending confirmation requests to borrowers on loans that
14   DLIF had purchased from lending platform partners, including RealtyMogul, Biz2Credit, IOU
15   Central, Dealstruck, Quarterspot, and Talking Capital. This, despite the fact that DLI carried
16   approximately 1600 separate loans on its books on December 31, 2014 –– the year end date of
17   EisnerAmper’s audit period. The work to confirm these loans should have commenced shortly
18   after EisnerAmper began its engagement –– not four months into the engagement on the eve of
19   issuing the audit.
20         241.    Beginning the confirmation so late in the process left EisnerAmper vulnerable to
21   relying on Ross to assist with its confirmation process, in contravention of professional standards
22   that require auditors to establish independent communication for the purposes of third party
23   confirmations.
24         242.    On June 29, 2015, two days before issuance of the 2014 audit, after getting few
25   written confirmations back from borrowers from any platform, Ross sent emails with the subject
26   line “platform confirms - desperate situation,” to counterparties at Dealstruck, IOU Central,
27   Realty Mogul and Biz2Credit, copying Gautham, the EisnerAmper auditor. These “desparate
28   situation” emails read as follows:
                                                    -46-
                                                 COMPLAINT
         Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 47 of 68



               “It’s going down like this: I cannot get my audit completed unless more borrowers
 1             confirm the existence of their loans. I apologize 10X over for this last-minute request.
 2             Unfortunately, I have to get this audit done tomorrow . . . or I likely lose $20+ million in
               AUM. Gautham - Can you reply-all with which borrowers responded and which did not,
 3             perhaps in an update to your excel file? Gautham is going to resend the audit confirm
               email to borrowers . . . Anything you can do early tomorrow AM to get most of your
 4             remaining borrowers to reply to their emails with the word ‘confirmed’ would be worth a
               ton to me.”
 5

 6             243.    But Ross’ “desperate situation” emails did not result in EisnerAmper receiving the

 7       required written confirmation of the existence of a significant percentage of DLIF’s loans. To

 8       take just one example regarding the Biz2Credit borrower confirmations, Gautham acknowledged

 9       that EisnerAmper had received just “3 out of 18” written confirmations.

10             244.    In short, EisnerAmper could not confirm the existence and status of a sufficient

11       sample from borrowers, and failed to obtain sufficient audit evidence of the existence and status,

12       including default status. Yet, under pressure from Ross, EisnerAmper recklessly issued the DLIF

13       2014 clean audit opinion with no modification as required by AU-C § 705.07.

14

15             EisnerAmper Fails to Evaluate DLI’s Valuation Methodology and Assumptions

16             245.    On March 12, 2015, EisnerAmper engagement partner Modi received an email

17       from Ross highlighting DLIF’s murky and disorganized valuation protocols:

18             “As I shared with Gautham on the phone, you have my word that our plan within the next
               60 days is to massively improve the process by which we produce a uniform period-end
19             balance sheet that includes a simple, agreed-upon methodology for calculating a
               [discounted cash flow] Fair Market Value … I apologize that we weren’t able to have this
20
               work done today to facilitate your audit. . .. At this point I think you have a functional
21             balance sheet with each loan’s interest rate for all platforms except Quarterspot, which I
               am working on now. These files are far from perfect, and far from what I expect to be able
22             to deliver for the Q1 2015 report.... The K1 process went smoothly, and I enjoyed working
               with Laura and Yvonne.”6
23

24

25
     6Ethan Senturia, the founder and CEO of Dealstruck, wrote in a recent book: “To the outside
     world, DLI was an institutional asset manager, but on the inside it was more of a start-up than we
26   were. At the time (2015), . . . DLIF’s risk management systems resided in Excel Spreadsheets. Its
     accounting policies were ill defined. And its investment process consisted of approval from a
27   committee of one, a secret handshake, and, eventually, a signature on a document whose flimsy
     verbiage made it resemble a floppy disk circa 1970.” Ethan Senturia, Unwound. – Real-Time
28   Reflections from a $tumbling Entrepreneur 98 (2018).

                                                      -47-
                                                   COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 48 of 68



 1         246.    Despite clear evidence of DLIF’s chaotic valuation methodology, EisnerAmper
 2   recklessly failed to test the reasonableness of DLI’s valuation assumptions, including failing to
 3   adequately test default rates, failing to examine the current year financials, subsequent trial
 4   balances and available online information of borrowers and counterparties, and failing to obtain
 5   sufficient confirmation evidence, as required by AICPA and PCAOB standards, in order to test
 6   default and discount rates.
 7         247.    Additionally, most of the fair value conclusions provided by management
 8   approximated par value, another red flag given that a significant number of loans were either in
 9   default or lacked confirmations. Indeed, each non-response to a confirmation request demanded
10   further investigation, including tracking the investment cash flow. EisnerAmper failed to
11   adequately investigate problem confirmations and instead just replaced the problem
12   confirmations with new confirmation requests.
13         248.    Further, there is no evidence EisnerAmper ever tested the 17% discount rate DLI
14   used across all of its notes, nor explored why it was lowered from the 27.8% to $38.9% range
15   used by BDO in its 2013 audit. The failure to test the singular discount rate, rather than bucket
16   investments into like-kind categories and apply different discount rates, was particularly reckless
17   given that it is the most significant unobservable input.
18         249.    The coupon rates on the Schedule of Investments should have indicated to
19   EisnerAmper a wide range of credit risks (11% to 228%), which makes the use of a single
20   discount rate unreasonable. Furthermore, given such coupon rates, EisnerAmper should have
21   tested DLI's default assumptions but did not because the lower discount rate resulted in a higher
22   valuation of DLIF’s assets.
23         250.    EisnerAmper’s testing of DLI's valuation methodology was negligent and in
24   violation of AU-C § 328 and other applicable AICPA and PCAOB standards.
25         EisnerAmper Knows DLI is Unlicensed yet Needs to be Licensed to Operate
26         251.    On April 5, 2015, Gautham emailed Ross, copying Modi and Maria Larsen: “One
27   question I have at the moment is about Direct Lending Investment, LLC’s (the GP entity)
28   registration status. 2013 BDO financial statements mention that you are CA registered, but I was
                                                    -48-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 49 of 68



 1   unable to find the form ADV on IAPD.” Ross responded to Gautham’s inquiry stating
 2   nonsensically that:
 3         “We’re just an LLC organized under the laws of California, but not an exempt reporting
           advisor with a short-form ADV. We will form an SEC-registered financial advisor either
 4         when we get the N2 approved or in early 2016 even if we never get the N2 approved, as
           we will end 2015 over $150 million and so must file federally in early 2016 even though
 5         we don't buy securities.”
 6
           252.    At the time Gautham asked the question, DLI had not registered as an investment
 7
     advisor in either California, or with the SEC, even though Gautham knew that DLIF’s assets
 8
     were then over $150 million. This was a significant red flag that was not disclosed in the
 9
     EisnerAmper audits.
10

11

12

13
           EisnerAmper Fails to Note Related-Party Relationships between Ross and DLI
14
     Counterparties
15
           253.    In the notes to the 2014 audit, EisnerAmper made no disclosure of Ross’
16
     ownership interests in several DLI counterparties –– Realty Mogul, Quarterspot, Loan Hero,
17
     Dealstruck, and Dealstruck Holdings, Inc.
18
           254.    Yet on information, investigation and belief, as of December 31, 2014, over 70%
19
     DLI’s outstanding loans were made to or acquired from Realty Mogul, Quarterspot, Loan Hero,
20
     Dealstruck and Dealstruck Holdings, Inc. –– all platforms in which Ross or a Ross family trust
21
     had an ownership interest.
22
           255.    EisnerAmper prepared another 2014 audit of DLIF, issued on December 28, 2015,
23
     to submit to the SEC to support DLI’s N2 application. Unlike the 2014 audit EisnerAmper issued
24
     on July 1, 2015 and delivered to investors and their RIA on or about that date (Ex. 1), the 2014
25
     Audit issued December 28, 2015 (Ex. 2) and submitted to the SEC contained this note:
26
           “Interests in Platforms - Affiliates of the General Partner own equity interests in three
27         entities that serve as Lending Platforms for the Partnership. The equity interests were
           acquired in private placements, privately negotiated transactions or on the open market if
28         the Lending Platform’s shares are publicly traded on terms comparable to the price paid
                                                    -49-
                                                 COMPLAINT
          Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 50 of 68



                by unrelated third parties. The equity interests represent a de minimus share of ownership
 1              of the Lending Platform, and do not entitle the holder to exercise significant influence or
 2              control over the Lending Platform.”

 3              256.    Even the disclosure to the SEC, which was not made in the 2014 audit given to

 4       investors (and which was never corrected by EisnerAmper), was materially misleading, as it did

 5       not identify the platforms in which Ross owned an interest, nor disclose that approximately 70%

 6       of DLIF's loan portfolio consisted of loans to or acquired from platforms in which Ross owned

 7       an interest.

 8              257.    On information and belief, EisnerAmper never complied with PCAOB AS

 9       2410.18, which states:

10              “If the financial statements include a statement by management that transactions with
                related parties were conducted on terms equivalent to those prevailing in an arm’s-length
11              transaction, the auditor should determine whether the evidence obtained supports or
                contradicts management’s assertion. If the auditor is unable to obtain sufficient
12              appropriate audit evidence to substantiate management's assertion, and if management
13              does not agree to modify the disclosure, the auditor should express a qualified or adverse
                opinion.”7
14
                2015 Audit by EisnerAmper:
15
                258.    Like EisnerAmper’s 2014 audit, the 2015 audit contained many deficiencies, all of
16
         which meant that EisnerAmper’s clean audit opinion was mistated. EisnerAmper failed to
17
         disclose problems related to VoIP Guardian; ignored serious red flags identified by the SEC;
18
         failed to adequately test DLI’s valuation methodology of its assets; failed to obtain reasonable
19
         confirmation and evidence of DLI’s underlying assets; and overlooked clear evidence of
20
         phantom or fraudulent loans being carried by DLI’s partner platforms.
21
                VoIP Guardian
22
                259.    In September 2015, for reasons most likely related to Brad Reifler’s growing legal
23
         travails, the other principal in Talking Capital, Rodney Omanoff (“Omanoff”), formed VoIP
24
         Guardian. The operating agreement makes clear that Ross had an ownership interest in VoIP
25
         Guardian. Like Talking Capital, VoIP Guardian supposedly factored telecom receivables. The
26
27   7See also AS 2805.061, which requires that the auditor obtain written representations from
28   management if the financial statements include such an assertion. Representations from
     management alone are not sufficient appropriate audit evidence.
                                                       -50-
                                                    COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 51 of 68



 1   written record reveals that DLI caused DLIF to lend $32.8 million to VoIP Guardian (and its
 2   related entities) before any loan documents were signed. By the time a loan security agreement
 3   was signed at the end of 2015, the loans already made exceeded the amount of that agreement by
 4   $12.8 million. That figure rose to $23 million by the end of January 2016.
 5         260.    On February 16, 2016, Mottern emailed Brogan, Ross and Omanoff: “Everyone,
 6   attached is an amendment to increase the line amount for VoiP Guardian. The only issue I was
 7   not sure about was what date to make it effective as of. Please let me know if 12/31 is the wrong
 8   date before we send off to [Millennium Trust Company] for signature.” Brogan replied the same
 9   day, again copying Ross and Omanoff: “Bob, We had $43M outstanding at VoIP Guardian as of
10   January 31, 2016. Should the facility be increased to $50M instead of $40M?” Mottern replied to
11   all: “Yes, it should be 50M.” Omanoff did not sign the amendment increasing VoIP’s facility to
12   $50 million until March 9, 2016.
13         261.    EisnerAmper was well aware of these alarming irregularities. On February 10,
14   2016, Brogan emailed Ross:
15         “You had asked me to send you a note regarding the VoIP Guardian issue. The Agreement
           that was executed with Rodney (Omanoff) stated a maximum facility amount of $20
16         million. However, on 12/31/15, the amount outstanding on the Balance Sheet was 32.8M.
           Eisner picked up on this during their review and asked if an amendment had been
17         executed.”
18
           262.    On February 26, 2016, EisnerAmper auditor Yuriy Kitaygorodskyy (“Yuriy”)
19
     emailed Brogan, copying Gautham, with a list of questions regarding VoIP Guardian, and its
20
     Tier 3 counterparties Indigo and IKBS. Yuriy’s questions raised serious concerns about Talking
21
     Capital and VoIP, and whether their telecom financing was a fraudulent scheme:
22
           a) “How do TCP and VoIP gain comfort over the reporting provided by Switch? How do
23         TCP and VoIP get comfortable that the same traffic is not sold to other providers?”
           b) “For the existing Tier 3 telecom providers, are TCP and VoIP the only providers of
24         financing?”
           c) “How is TCP and VoIP comfortable that the invoice being purchased has not been sold
25         to someone else?”
           d) “Who is Bradley Reifler (signatory on the Talking Capital Agreement)?”
26
           263.    EisnerAmper also requested a slew of documents related to Talking Capital and
27
     VoIP, including: (a) copies of invoices between the Tier 1 and Tier 3 carriers; (b) reconciliation
28
                                                   -51-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 52 of 68



 1   of cash coming into DLI TC accounts in relation to what invoices are paid in a wire transfer; (c)
 2   support for seven suspicious wire transfers; and (d) aging reports with all outstanding invoices
 3   by Tier 1 and Tier 3 telecom providers as of December 31, 2015 for both VoIP and Talking
 4   Capital.
 5         264.    On March 7, 2016, Omanoff responded to Yuriy’s email, providing evasive
 6   responses to EisnerAmper’s questions, but confirming some obvious red flags, including: (a) that
 7   multiple sales of receivables by the Tier 3 telecoms were prevented because Talking Capital and
 8   VoIP have their own “switch” operated by their “technology department” run by Joseph Rahman
 9   and Christopher Lara; (b) that Talking Capital and VoIP were the only providers of financing for
10   the existing Tier 3 carriers; and (c) that Bradley Reifler was a 1/3 owner of Talking Capital
11   through his company Forefront Partners, LLC.
12         265.    Omanoff’s identification of Joseph Rahman and Christopher Lara as Talking
13   Capital and VoIP Guardian’s “technology department” should have alarmed EisnerAmper, as on
14   July 17, 2015 both were sued in an adversary proceeding related to the bankruptcy of Huntington
15   Telecom, LLC, along with Mark Proto, who was the sole shareholder of “Mudmouth.”
16   Mudmouth in turn owned 33.33% of Talking Capital and 40% of VoIP Guardian. The
17   Huntington Telecom Complaint alleged a massive scheme involving money laundering through
18   phony telecom receivables.
19         266.    None of EisnerAmper’s concerns regarding VoIP Guardian were disclosed in the
20   notes to its 2015 audit, including that DLI made loans to VoIP Guardian before any agreements
21   were executed and that its loan authorizations were backdated. To the contrary, the audit notes
22   blandly state that DLI “provides a revolving loan facility with maximum facility amount of $50
23   million to VoIP Guardian Partners I, LLC.”
24         The SEC’s Comments
25         267.    On February 8, 2016, the SEC delivered to Ross a thirteen-page letter in response
26   to the N2 Registration application DLI had submitted to the SEC in December 2015. The letter,
27   which was forwarded to EisnerAmper upon receipt by DLI, included the following comments:
28
                                                   -52-
                                                COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 53 of 68



           “12. [DLI] . . . does not appear to be registered under the Investment Advisers Act of
 1         1940. Please provide a legal analysis explaining why (DLI) . . . is not currently registered
 2         as an investment adviser.
           …
 3         41.      Investment Objective and Principal Investment Strategies - Market Opportunities:
           This section discusses the market opportunity for making loans to small and middle
 4         market businesses. There is, however, no information in this section more recent than
           2012. Please update the information in this section and delete stale information.
 5
           …
 6         45.      Please disclose whether the Lending Platforms are audited. Please disclose what
           procedures the auditor utilizes to verify the existence of individual loans. . . . What does
 7         the Fund receive as evidence of its interest in the investment?
           …
 8         48.      FASB Accounting Standards Codification (“ASC”) 820 requires entities to
           develop estimates of fair value from the perspective of a market participant, in the absence
 9
           of observable trade data for a given instrument. . .. Is each loan individually fair valued. If
10         not, please explain what your unit of account is and how it meets the requirements for
           estimating fair value under ASC 820.
11         …
           51.      Please explain to us how the default rate assumptions were determined.
12         …
           55.      The unobservable inputs disclosure suggests that the discount rate assumption and
13
           default rate assumption apply across the entire loan pool. Please explain why all of the
14         loans in the portfolio have the same discount rate and default rate assumptions and how
           that is consistent with ASC 820.
15         …
           62.      Considering the interest in Lending Platforms held by affiliates of the general
16         partner, please confirm whether all related party transactions (have) been appropriately
17         disclosed in accordance with ASC 850.
           …
18         65.      Please confirm that all defaulted loans are identified in the SOI (schedule of
           investments).”
19

20         268.    The SEC’s comment letter also portentously advised DLI that “the Division of

21   Enforcement has access to all information you provided to the staff of the Division of Investment

22   Management in connection with our review of your filing.”

23         269.    Ross’s first reaction to the SEC comment letter was set forth in an email dated

24   February 8, 2016 to Mottern and copied to Gautham: “This is incredibly detailed and massively

25   burdensome. Gautham — please continue to focus on the Audit and K1, which need to be

26   completed regardless of our response. Please don’t burn hours on this letter yet before Bob and I

27   have a chance to regroup and determine our game plan.”

28
                                                   -53-
                                                COMPLAINT
          Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 54 of 68



 1             270.    On April 5, 2016, Gautham emailed Brogan stating: “Our internal evaluation
 2       experts (corporate finance group) want to get a response to the. . . questions raised by the SEC in
 3       its comment letter re valuations.”
 4             271.    On information, investigation and belief, EisnerAmper ignored the SEC’s concerns
 5       regarding DLI’s valuation methodology. It simply confirmed the fairness of DLI’s valuation
 6       methodology, without attempting to value any individual loans and without “bucketing” the DLI
 7       loans into categories with similar characteristics.
 8
 9

10             EisnerAmper Fails to Collect Sufficient Confirmation and Ignores Clear Indicia of Fraud
11             272.    Like the 2014 Audit, EisnerAmper failed to obtain the required written
12       confirmation of the existence of DLI’s loans. For 2015, EisnerAmper decided that it needed
13       written confirmations for 80% of the loans made by each lending platform, but achieved
14       nowhere near that number.8 On information, investigation and belief, by the time EisnerAmper
15       issued the 2015 Audit on June 23, 2016, borrower confirmations from each platform ranged
16       between 20% and 30%. The confirmations returned from Quarterspot, IOU Central and
17       Dealstruck were 27%, 23% and 20%, respectively.
18             273.    As one example, Yuriy requested information from Dealstruck, emailing on
19       February 24, 2016 to request sample documentation on 40 loans. In a follow up email dated
20       February 29, 2016, Yuriy asked Dealstruck’s CFO for “a quick call sometime tomorrow to
21       understand how we will access the documents for each loan,” and further asked: “How does
22       Dealstruck insure that one loan is not used as collateral to more than one investor?”; “How is
23       interest calculated and recorded separate from principal?”; and “What is the process for reporting
24       back to investors such as the Direct Lending Income Fund?”
25             274.    In response to EisnerAmper’s questions, Dealstruck emailed Brogan: “I apologize
26       for the delay in getting back to EisnerAmper, Larry. But after looking into further what they are
27   8 EisnerAmper determined in February and March 2016 to obtain the following number of written
28   confirmations from borrowers on these platforms: 60 from Biz2Credit; 40 from IOU Central; 40
     from Loan Hero; 40 from Dealstruck, 40 from Forward Financing and 40 from Lending USA.
                                                        -54-
                                                     COMPLAINT
          Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 55 of 68



 1       asking for, this is a ‘quantum leap’ increase in information requests vs. last year.... Is there a way
 2       that we can cut back the scope as well as the sample size to 10 loans?” Brogan responded: “I’ll
 3       reach out to Eisner to see what they can do.”
 4             275.     At this time, at least $2 million in loans that Dealstruck had sold to DLIF had
 5       defaulted. In his book, Ethan Senturia, CEO of Dealstruck, frankly admits that he and Ross
 6       devised a plan to conceal from DLIF investors these defaulted loans:
 7             “In Dealstruck, Brendan was running up against his first opportunity to take his first loss,
               and he was willing to fight tooth and nail not to. He was managing money for 1000+ rich
 8
               people who could ask for it back on short notice and who, he feared, would run for higher
 9             ground at even the slightest sign of trouble. If Dealstruck went down, his fund might go
               down with it. Buying more loans was buying more time, and, to Brendan, pushing
10             potential losses as far into the future as he could - even if they ended up larger - was sound
               business, not psychological dysfunction.”9
11

12   Senturia summarized the solution they devised as follows: “Dealstruck would purchase DLI’s
13   (defaulted) loans, but cover the losses over time: in exchange, DLI would continue to fund new
14   loans.”
15             276.     This pattern was evident to EisnerAmper. Yet, under pressure from Ross,
16       EisnerAmper recklessly issued the DLIF 2015 clean audit opinion anyway, with no modification,
17       as required by AU-C § 705.07.
18             277.     Even more troubling, EisnerAmper uncovered evidence that some of DLI’s
19       underlying loans carried on its books at the end of 2015 probably did not exist. One purported
20       borrower, claimed in response to a confirmation request from EisnerAmper, “I have no
21       knowledge of your company having any connection to my company in any way. Consider this
22       notification to cease any further communication.” Another purported borrower told
23       EisnerAmper, “I have not signed any promissory note or anything at all.” Yet another purported
24       borrower informed EisnerAmper that he “never had any type of loan” that would be reflected on
25       DLI’s books.
26
27

28
     9   Ethan Senturia, Unwound. – Real-Time Reflections from a $tumbling Entrepreneur, p. 99 (2018)

                                                        -55-
                                                     COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 56 of 68



 1         278.    Moreover, a significant number of mailed or emailed confirmation requests were
 2   returned to the sender, possibly implying that the addresses or contact information for the
 3   borrowers did not exist and either the underlying loans were defaulted or fraudulent.
 4         279.    Despite these warnings, EisnerAmper gave a clean audit opinion with no
 5   indication that the loans might be suspect or that the borrowers would challenge their existence.
 6         Failure to Note Shift in Investment Strategy Prior to December 2015 PPM
 7         280.    In December 2015, DLI circulated a new PPM to investors which announced new
 8   focuses in investment strategy. Significantly, the December 2015 PPM announced that DLI
 9   would be investing in “non-bank lenders,” would begin co-investing in “special purpose
10   vehicles” with lending partners, and would rely on lending partner platforms to perform all due
11   diligence on borrowers. Contrary to its prior investment strategy, which focused on providing
12   short term amortizing loans to creditworthy U.S.-based businesses, DLI announced that it would
13   also invest in unsecured loans, accounts receivable and joint ventures.
14         281.    These changes were so significant that the December 2015 PPM effectively
15   summarized a new investment.
16         282.    In truth, however, DLI had already shifted to this alternative investment strategy
17   long before the December 2015 PPM was circulated to investors. Beginning at the end of 2014
18   with DLI’s investment in Talking Capital, and continuing through 2015, DLI made substantial
19   investments that did not reflect its original investment thesis of providing small (under $250,000)
20   short term amortizing loans to creditworthy borrowers with established businesses. It invested
21   tens of millions of dollars in both Talking Capital and VoIP Guardian (neither of which had any
22   operating history before DLI’s loans); it invested tens of millions in “fix and flip” real estate
23   deals in Los Angeles; it began making direct loans to platforms of well over $250,000; and it
24   began making unsecured loans.
25         283.    As part of its engagement, EisnerAmper committed to reviewing DLI’s investors
26   letters and PPMs to ensure consistency between EisnerAmper’s stated investment objectives and
27   its portfolio. Despite clear knowledge that EisnerAmper’s portfolio did not match its stated
28   investment strategy for 2015 (until the PPM was updated) EisnerAmper did not disclose in its
                                                    -56-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 57 of 68



 1   2015 audit that Partnership assets were used to make investments that were inconsistent with
 2   representations to the limited partners about the DLI’s investment strategy.
 3          284.    The December 2015 PPM identified EisnerAmper as DLI’s auditor, and Plaintiffs
 4   herein all made an investment decision to remain in the fund in part in reliance on
 5   EisnerAmper’s engagement as auditor and its clean audit opinions.
 6           Plaintiffs’ Reliance and Damages:
 7          285.    Plaintiffs bring these claims in their respective individual capacities as limited
 8   partners of DLIF. Each plaintiff was induced by EisnerAmper’s false clean audits to invest in and
 9   continue to hold their investments in DLIF to the exclusion of other investment opportunities.
10   Each plaintiff invested at different times in different amounts, as well as continued to hold, in
11   reliance on direct representations made by EisnerAmper to either Plaintiffs themselves or to their
12   RIAs and/or other advisers. Some Plaintiffs invested on multiple occasions in reliance on
13   EisnerAmper’s auditing work while others made a single investment, or decided to hold their
14   investments in the Funds in reliance on EisnerAmper’s auditing work.
15          286.    Separate from their out-of-pocket losses and lost profits from foregoing other
16   investment opportunities, each Plaintiff incurred damages related to payment of taxes on phantom
17   income. Because the Funds are “pass through” entities with no independently taxable income, the
18   profits of the Funds were allocated to the limited partners under the distributive share of each
19   partner. Each individual partner paid taxes on the profits allocated to his or her capital account.
20                                     FIRST CAUSE OF ACTION
21                                     (Negligent Misrepresenation)
22          287.    Plaintiffs incorporate by reference the allegations contained in the preceding and
23   subsequent paragraphs of this Complaint as if fully set forth herein.
24          288.    For the fiscal years ending 2013, 2014 and 2015, EisnerAmper expressed an
25   unqualified opinion that the financial statements of DLI were presented fairly and free of material
26   misstatement or omission.
27          289.    In each of its audits, attached hereto as Exhibits 1-3, EisnerAmper stated that: (a) it
28   believed its auditing work provided a reasonable basis for its opinion; (b) the financial statements
                                                    -57-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 58 of 68



 1   subject to the Audit were prepared in conformity with GAAP; (c) the financial statements subject
 2   to the Audit were free of material misstatement; (d) the financial statements subject to Audit
 3   presented fairly, in all material respects, the financial position and results of operations and cash
 4   flows of DLIF as of December 31 of the relevant year; and (e) the Audits were performed in
 5   compliance with GAAS.
 6           290.    None of these statements were true.
 7           291.    In 2013, EisnerAmper failed to disclose that it was restating an audit previously
 8   performed by BDO, a disclosure that is required under GAAS. Thus, EisnerAmper’s statement
 9   that the audit was “performed in compliance with GAAS” was false. Had EisnerAmper revealed
10   that it had been asked to author a new 2013 audit it would have alerted DLIF’s investors that
11   DLIF was auditor shopping and raised concerns regarding EisnerAmper’s audits.
12           292.    To the contrary, EisnerAmper authored the 2013 audit to help DLI conceal the
13   2013 BDO audit which contained an “Emphasis of Matter,” pointing out a material risk in DLI’s
14   valuation of its assets.
15           293.    In its 2014 audit, EisnerAmper did not disclose that Talking Capital had defaulted
16   on its loans, nor that it had failed to obtain sufficient confirmation evidence from DLI regarding
17   its underlying assets. EisnerAmper further did not disclose myriad concerns from the SEC in its
18   audit, nor did it disclose that DLI was unlicensed and needed to secure an investment advisor
19   license from the State of California. Finally, EisnerAmper failed to disclose any related party
20   transactions at DLI, even though Ross owned a stake in loan platforms from which DLI secured
21   approximately 70% of its loans. Thus, EisnerAmper’s representations that it performed an audit in
22   accordance with GAAS, that it believed its work provided it a sufficient basis to form its
23   opininion, and that DLI’s financial statements were free of misstatement and presented fairly
24   were false.
25           294.    In its 2015 audit, EisnerAmper failed to disclose that DLI was lending money to
26   VoIP Guardian without executed agreements and backdated loan authorizations; that DLI had
27   shifted its investment strategy over the course of 2015, which was belatedly disclosed to investors
28   in a December 2015 PPM; that the SEC had significant concerns about DLI’s valuation
                                                     -58-
                                                  COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 59 of 68



 1   methodology, including improperly bucketing all assets together and utilizing a single discount
 2   rate across its varied assets; that “borrowers” on loans carried on DLI’s books claimed the loans
 3   did not exist; and that it did not obtain sufficient confirmation evidence to support its clean audit
 4   opinion.
 5            295.   EisnerAmper intended Plaintiffs and/or their investment advisors to rely on their
 6   audits of DLI. Indeed, EisnerAmper required DLI to share with EisnerAmper any marketing or
 7   other materials distributed by DLI that referred to EisnerAmper or its audits for EisnerAmper’s
 8   review. The January 2015 PPM and the December 2015 PPM both prominently featured
 9   EisnerAmper as DLI’s auditor. Other marketing materials to solicit investments in DLI also
10   prominently featured EisnerAmper as DLI’s auditor. Periodic investor letters distributed by DLI,
11   typically monthly, also frequently referred to EisnerAmper and its work as auditor.
12            296.   EisnerAmper reviewed these materials distributed by DLI and consented to their
13   distribution, meaning they understood that Plaintiffs and other DLI investors and their financial
14   advisors would be relying on EisnerAmper’s audit opinions.
15            297.   EisnerAmper was acutely aware that their audits were used by DLI to both solicit
16   investments and manage investor relations. DLI was a startup in a new financial space. Many of
17   the companies that it invested in were themselves startups. DLI’s investors were all qualified
18   investors who performed significant due diligence on DLI before investing, and relied on
19   EisderAmper’s audit.
20            298.   Because of EisnerAmper’s material misstatement offering clean opinions on DLI’s
21   financials, Plaintiffs were harmed. They either would all have not invested in the first place had
22   EisnerAmpner not offered a clean opinion or they would have exited DLI much earlier.
23            299.   As a direct and proximate result of EisnerAmper’s negligent misrepresentations,
24   and Plaintiffs’ reliance thereon, Plaintiffs have been damaged in an amount to be determined at
25   trial.
26                                    SECOND CAUSE OF ACTION
27                                   (Common Law Fraud and Deceit)
28
                                                     -59-
                                                  COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 60 of 68



 1          300.    Plaintiffs incorporate by reference the allegations contained in the preceding and
 2   subsequent paragraphs of this Complaint as if fully set forth herein.
 3          301.    For the fiscal years ending 2013, 2014 and 2015, EisnerAmper expressed an
 4   unqualified opinion that the financial statements of DLI were presented fairly and free of material
 5   misstatement or omission.
 6          302.    In each of the audits, attached hereto as Exhibits 1-3, EisnerAmper stated that: (a)
 7   it believed its auditing work provided a reasonable basis for its opinion; (b) the financial
 8   statements subject to the Audit were prepared in conformity with GAAP; (c) the financial
 9   statements subject to the Audit were free of material misstatement; (d) the financial statements
10   subject to Audit presented fairly, in all material respects, the financial position and results of
11   operations and cash flows of DLIF as of December 31 of the relevant year; and (e) the Audits
12   were performed in compliance with GAAS.
13          303.    These statements were false.
14          304.    EisnerAmper knew that its issuances of clean audit opinions in 2013, 2014 and
15   2015 were false and misleading.
16          305.    First, EisnerAmper was selected to audit DLI’s 2013 financials even though BDO
17   had already completed a 2013 audit.
18          306.    Significantly, BDO’s 2013 audit contained an “Emphasis of Matter” in its audit,
19   highlighting the risk of DLI’s valuation methodology.
20   173.   DLI and Brendan Ross, dissatisfied with BDO’s opinion, shopped for an auditor who was
21   more willing to issue a clean audit opinion, which was central to Ross’s ability to secure further
22   investments for his Ponzi scheme over time.
23          307.    EisnerAmper knowingly and willingly participated in this scheme. EisnerAmper
24   authored a new 2013 audit which replaced BDO’s audit. EisnerAmper’s 2013 audit makes no
25   reference to the BDO audit and does not refer to its own audit as a restated audit, thus concealing
26   from DLI investors and potential investors that a prior auditor had reached a much more
27   conservative opinion on DLI’s financials than EisnerAmper.
28
                                                     -60-
                                                  COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 61 of 68



 1           308.     Disclosure that an audit is being restated, and the reasons therefore, is a basic
 2   auditing requirement.
 3           309.     Concealment of the 2013 BDO audit was critical to Ross’s ability to raise
 4   additional funds.
 5           310.     EisnerAmper’s perfunctory review of DLI’s finances was so deficient that it
 6   amounted to the equivalent of no audit at all. Its statements in the 2013, 2014 and 2015 audits that
 7   it performed audits in accordance with GAAS and that it believed its work provided it with a
 8   sufficient basis to form an opinion were false and misleading. For its 2014 audit, for instance,
 9   EisnerAmper requested confirmation evidence regarding just a miniscule fraction of DLI’s loans,
10   approximately 5%, and even then only received actual confirmation on approximately 1/3 of
11   these loans. For its 2015 audit, EisnerAmper repeated that process, receiving audit evidence on
12   just a tiny fraction of DLI’s loans. More significantly, EisnerAmper had actual knowledge that at
13   least three of DLI’s borrowers it contacted from its miniscule sample claimed the loans on DLI’s
14   books did not exist. Despite its lack of sufficient audit evidence and actual knowledge of possible
15   phantom loans, EisnerAmper issued clean audit opinions.
16           311.     EisnerAmper’s audit procedures were so deficient and so reckless as to not amount
17   to an audit at all.
18           312.     Because of EisnerAmper’s material misstatement offering a clean opinion on
19   DLI’s financials, Plaintiffs were harmed. They either would all have not invested in the first place
20   had EisnerAmpner not offered a clean opinion or they would have exited DLI much earlier.
21           313.     As a direct and proximate result of EisnerAmper’s fraud and decit, Plaintiffs have
22   been damaged in an amount to be determined at trial.
23                                      THIRD CAUSE OF ACTION
24                                       (Aiding and Abetting Fraud)
25           314.     Plaintiffs incorporate by reference the allegations contained in the preceding and
26   subsequent paragraphs of this Complaint as if fully set forth herein.
27           315.     As set forth more fully above, DLI and Ross perpetrated fraud on investors by
28   overstating valuations, charging false management and performance fees, failing to disclose
                                                      -61-
                                                   COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 62 of 68



 1   related- party transactions, and the misusing investor funds. Specifically, DLI and Ross
 2   knowingly engaged in a scheme to defraud Plaintiffs by:
 3                   i.          Making misrepresentations about DLI’s assets, net income, and investment
 4                               returns and valuations;
 5                  ii.          Concealing DLI and its investment platforms’ dire financial condition;
 6                 iii.          Overstating valuations to calculate and extract inflated management and
 7                               performance fees from investors.
 8          316.          As DLI’s independent auditor for the years 2013, 2014 and 2015, EisnerAmper
 9   was responsible determining whether DLIF and DLIFF’s financials were fairly presented,
10   including the value of its assets and the valuation metrics used by management to determine a
11   value of the Funds Level 3 assets.
12          317.          EisnerAmper knew, given its consent for DLI to distribute PPMs and investor
13   letters prominently featuring its name, that investors and potential investors, and specifically
14   Plaintiffs, relied upon its audits, particularly because the Funds invested in hard-to-value, illiquid
15   Level 3 assets.
16          318.          EisnerAmper knowingly and substantially assisted DLI and Ross in unlawfully
17   defrauding Plaintiffs. Amongst other incidents, EisnerAmper assisted DLI and Ross by authoring
18   a new 2013 audit that failed to contain an “Emphasis of Matter,” as a previous audit authored by
19   BDO contained; EisnerAmper did not disclose that its 2013 audit was a restatement of BDO’s
20   audit; EisnerAmper knew that a number of borrowers reported that the loans on DLI’s books did
21   not exist, yet issued clean audits; EisnerAmper knew that Talking Capital had defaulted on its
22   first loan prior to DLIF making additional loans to the company, but did not include a note on the
23   2014 Talking Capital loans in its 2014 audit; and EisnerAmper failed to disclose DLIF’s
24   increasing reliance on large, high-risk loans that were contrary to its stated business strategy of
25   providing small, short term loans to high credit borrowers.
26          319.          EisnerAmper recklessly failed to obtain sufficient confirmation evidence to issue a
27   clean audit opinion on DLIF’s financials, yet did so anyway.
28
                                                         -62-
                                                      COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 63 of 68



 1           320.   EisnerAmper knew that by verifying DLI and Ross’ material misrepresentations
 2   concerning the value of DLI assets and bolstering DLI’s credibility with investors, its audits
 3   would induce Plaintiffs to invest, remain invested, or make further investments in the Funds.
 4           321.   In connection with providing substantial and material assistance to DLI and Ross,
 5   EisnerAmper was aware of its role in the DLI/Ross fraud and acted knowingly in assisting DLI
 6   and Ross.
 7           322.   Plaintiffs justifiably relied upon the materially misleading audits prepared by
 8   EisnerAmper, without knowing they were false, in deciding whether to invest, hold their
 9   investments, or make additional investments in the Funds. They also relied on the accuracy of
10   those valuations in making excessive management and performance fee payments as well as tax
11   payments.
12           323.   As a direct and proximate result of EisnerAmper’s aiding and abetting of fraud,
13   Plaintiffs have been damaged in an amount to be determined at trial.
14                                   FOURTH CAUSE OF ACTION
15                           (Aiding and Abetting Breach of Fiduciary Duty)
16           324.   Plaintiffs incorporate by reference the allegations contained in the preceding and
17   subsequent paragraphs of this Complaint as if fully set forth herein.
18           325.   At all relevant times, DLI was the general partner of DLIF and DLIFF. As general
19   partner, DLI owed fiduciary duties to limited partners, including Plaintiffs.
20           326.   At all relevant times, Ross was the CEO of DLI. At all relevant times, Ross
21   maintained considerable control over DLI and had substantial discretion and control over the
22   Funds’ investments and assets, Plaintiffs’ investments, and the Funds’ communications to
23   Plaintiffs.
24           327.   Ross and DLI’s discretion and control gave rise to fiduciary duties to Plaintiffs as
25   DLI and Ross occupied a superior position over Plaintiffs with respect to their management and
26   control over their investments in the Funds, and had superior access to confidential information
27   about DLI’s investments and assets. DLI and Ross’ superior position necessitated that Plaintiffs
28
                                                    -63-
                                                 COMPLAINT
       Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 64 of 68



 1   repose their trust and confidence in the DLI and Ross, and Plaintiffs did so by investing in the
 2   Funds and relying on DLI and Ross’s purported expertise and skill.
 3          328.    By reason of their controlling positions, actions, and direct and indirect
 4   representations to Plaintiffs, and by reason of the investors having deposited funds into Ross’
 5   control with the understanding he would act in accordance with their promises in regard to the use
 6   of such funds, DLI and Ross owed investors fiduciary duties of loyalty and care and to deal
 7   honestly and in good faith.
 8          329.    DLI and Ross breached their fiduciary duties to Plaintiffs by, among other things,
 9   fraudulently inflating the value of DLIF’s assets, concealing defaults on DLIF’s underlying asset
10   and hiding related-party transactions from Plaintiffs.
11          330.    Based on its knowledge of DLI’s business model and lending activity,
12   EisnerAmper knew that DLI and Ross owed fiduciary duties to investors, including Plaintiffs.
13   EisnerAmper also knew that Ross and DLI had discretion and control giving rise to a fiduciary
14   duty and duty of care to Plaintiffs.
15          331.    As demonstrated by the facts stated herein, EisnerAmper knowingly provided
16   substantial assistance to DLI and Ross’ breaches of fiduciary duty with knowledge that they were
17   breaching those duties. Amongst other incidents, EisnerAmper assisted DLI and Ross by
18   authoring a new 2013 audit that failed to contain an “Emphasis of Matter,” as a previous audit
19   authored by BDO contained; EisnerAmper did not disclose that its 2013 audit was a restatement
20   of BDO’s audit; EisnerAmper knew that a number of borrowers reported that the loans on DLI’s
21   books did not exist, yet issued clean audits; EisnerAmper knew that Talking Capital had defaulted
22   on its first loan prior to DLIF making additional loans to the company, but did not include a note
23   on the 2014 Talking Capital loans in its 2014 audit; and EisnerAmper failed to disclose DLIF’s
24   increasing reliance on large, high-risk loans that were contrary to its stated business strategy of
25   providing small, short term loans to high credit borrowers.
26          332.    EisnerAmper further failed to obtain sufficient confirmation evidence to issue a
27   clean audit opinion on DLIF’s financials, yet did so anyway.
28
                                                    -64-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 65 of 68



 1            333.   EisnerAmper’s deficient audits provided substantial assistance to Ross and DLI as
 2   the deficient audits conveyed to DLIF and DLIFF’s limited partners that the financials of the
 3   Funds were stated fairly, when, in fact the assets under management were substantially overstated
 4   and Ross was engaged in numerous transactions with companies in which he was an owner.
 5            334.   As a direct and proximate result of EisnerAmper’s aiding and abetting of breach of
 6   fiduciary duty, Plaintiffs have been damaged in an amount to be determined at trial.
 7                                     FIFTH CAUSE OF ACTION
 8        (Aiding and Abetting Securities Fraud in Violation of Cal. Corp. Code § 25403(b))
 9            335.   Plaintiffs incorporate by reference the allegations contained in the preceding and
10   subsequent paragraphs of this Complaint as if fully set forth herein.
11            336.   As set forth more fully above and herein, DLI and Ross perpetrated securities
12   fraud on Plaintiffs herein in connection with the December 2015 PPM by making materially
13   untrue statements and failing to omit material facts.
14            337.   Specifically, the December 2015 PPM described DLI as a “specialty investment
15   company focused on generating a high level of current income through investments in loans to
16   small and medium sized businesses and non-bank lenders,” when in reality DLI was a ponzi
17   scheme run by Ross that relied on Ross’s connections to and undisclosed ownership interests of
18   DLI’s partners to assist with materially misstating DLI’s NAV.
19            338.   Plaintiffs herein were faced with an investment choice after receipt of the
20   December 2015 PPM — stay in the fund or exit upon 35 days’ notice. The investment strategy
21   outlined in the December 2015 PPM was fundamentally different from the original investment
22   Plaintiffs herein made, including shifting from focusing on small, short term loans to creditworthy
23   borrowers and instead focusing on lending to non-bank lenders with collateral in riskier assets,
24   such as Tier 3 telecom receivables from Africa and Eastern Europe. The economic reality was
25   such DLI was effectively a new investment after the December 2015 PPM. Thus the December
26   2015 PPM was an offer of a security within the meaning of California Corporations Code section
27   25401.
28
                                                    -65-
                                                 COMPLAINT
      Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 66 of 68



 1          339.    Based on its knowledge of DLI’s business model and lending activity,
 2   EisnerAmper knew that the December 2015 PPM was materially false and misleading.
 3          340.    As demonstrated by the facts stated herein, EisnerAmper knowingly provided
 4   substantial assistance to DLI and Ross’ securities fraud with knowledge that they committing
 5   securities fraud. Amongst other incidents, prior to the December 2015 PPM, EisnerAmper
 6   assisted DLI and Ross by authoring a new 2013 audit that failed to contain an “Emphasis of
 7   Matter,” as a previous audit authored by BDO contained; EisnerAmper did not disclose that its
 8   2013 audit was a restatement of BDO’s audit, thus helping to conceal the “Emphasis of Matter”
 9   from DLI’s investors and potential investors; EisnerAmper knew that Talking Capital had
10   defaulted on its first loan prior to DLIF making additional loans to the company, but did not
11   include a note on the 2014 Talking Capital loans in its 2014 audit; EisnerAmper knew that DLI
12   had shifted its investment focus to provide funding to non-bank lenders well in advance of the
13   December 2015 PPM — thereby utilizing investor funds for purposes which were not authoritzed
14   — yet failed to disclose that in its 2014 or 2015 audit; and EisnerAmper failed to disclose DLIF’s
15   increasing reliance on large, high-risk loans that were contrary to its stated business strategy of
16   providing small, short term loans to high credit borrowers.
17          341.    EisnerAmper provided substantial assistance to Ross and DLI in perpetrating
18   securities fraud by reviewing the December 2015 PPM in advance of its distribution and agreeing
19   to let DLI identify EisnerAmper as its auditor, with knowledge that it did not accurately convey
20   the nature of an investment in DLI.
21          342.    As a direct and proximate result of EisnerAmper’s aiding and abetting securities
22   fraud, Plaintiffs have been damaged in an amount to be determined at trial.
23                                         PRAYER FOR RELIEF
24          WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as
25   follows:
26          1.      For special damages according to proof;
27          2.      For general damages according to proof;
28          3.      Rescissionary damages according to proof;
                                                    -66-
                                                 COMPLAINT
          Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 67 of 68



 1            4.      For attorneys’ fees and costs according to proof;
 2            5.      For punitive and/or exemplary damages according to proof;
 3            6.      For pre-judgment interest from the date of purchase;
 4            7.      For post-judgment interest according to law; and
 5            8.      For such other and further relief as the court may deem proper.
 6   //
 7   //
 8   //
 9   //
10   //
11   //
12   //
13   //
14   //
15                                              JURY DEMAND
16            Plaintiffs demand a trial by jury on all issues so triable.
17   Dated: February 8, 2021                                REISER LAW, p.c.

18                                                          THE MEADE FIRM p.c.

19

20                                                    By:       /s/ Tyler Meade
                                                            Tyler Meade
21                                                          Attorneys for Plaintiffs
22
                                                            Additional Counsel for Plaintiffs (With Pro
23                                                          Hac Vice Applications Forthcoming):

24                                                          Jeffrey C. Schneider, Esq.
                                                               jcs@lklsg.com
25
                                                            Jason Kellogg, Esq.
26                                                             jk@lklsg.com
                                                            Victoria J. Wilson, Esq.
27                                                             vjw@lklsg.com
                                                            LEVINE KELLOGG LEHMAN
28                                                          SCHNEIDER & GROSSMAN LLP
                                                       -67-
                                                    COMPLAINT
     Case 4:21-cv-00990-DMR Document 1 Filed 02/08/21 Page 68 of 68



                                          201 South Biscayne Boulevard
 1                                        22nd Floor, Miami Center
 2                                        Miami, Florida 33131
                                          Telephone: (305) 403-8788
 3                                        Facsimile: (305) 403-8789

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       -68-
                                    COMPLAINT
